
	
		I
		111th CONGRESS
		1st Session
		H. R. 1200
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2009
			Mr. McDermott (for
			 himself, Mr. Engel,
			 Mr. Farr, Mr. Hinchey, Mr.
			 Kucinich, Mr. Dicks,
			 Ms. Lee of California, and
			 Mr. Olver) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means,
			 Oversight and Government
			 Reform, and Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for health care for every American and to
		  control the cost and enhance the quality of the health care
		  system.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the American Health Security Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Establishment of a State-Based American Health Security
				Program; Universal Entitlement; Enrollment
					Sec. 101. Establishment of a State-based American Health
				Security Program.
					Sec. 102. Universal entitlement.
					Sec. 103. Enrollment.
					Sec. 104. Portability of benefits.
					Sec. 105. Effective date of benefits.
					Sec. 106. Relationship to existing Federal health
				programs.
					Title II—Comprehensive Benefits, Including Preventive Benefits
				and Benefits for Long-Term Care
					Sec. 201. Comprehensive benefits.
					Sec. 202. Definitions relating to services.
					Sec. 203. Special rules for home and community-based long-term
				care services.
					Sec. 204. Exclusions and limitations.
					Sec. 205. Certification; quality review; plans of
				care.
					Title III—Provider Participation
					Sec. 301. Provider participation and standards.
					Sec. 302. Qualifications for providers.
					Sec. 303. Qualifications for comprehensive health service
				organizations.
					Sec. 304. Limitation on certain physician
				referrals.
					Title IV—Administration
					Subtitle A—General Administrative Provisions
					Sec. 401. American Health Security Standards Board.
					Sec. 402. American Health Security Advisory
				Council.
					Sec. 403. Consultation with private entities.
					Sec. 404. State health security programs.
					Sec. 405. Complementary conduct of related health
				programs.
					Subtitle B—Control over Fraud and Abuse
					Sec. 411. Application of Federal sanctions to all fraud and
				abuse under American Health Security Program.
					Sec. 412. Requirements for operation of State health care fraud
				and abuse control units.
					Title V—Quality Assessment
					Sec. 501. American Health Security Quality Council.
					Sec. 502. Development of certain methodologies, guidelines, and
				standards.
					Sec. 503. State quality review programs.
					Sec. 504. Elimination of utilization review programs;
				transition.
					Title VI—Health Security Budget; Payments; Cost Containment
				Measures
					Subtitle A—Budgeting and Payments to States
					Sec. 601. National health security budget.
					Sec. 602. Computation of individual and State capitation
				amounts.
					Sec. 603. State health security budgets.
					Sec. 604. Federal payments to States.
					Sec. 605. Account for health professional education
				expenditures.
					Subtitle B—Payments by States to Providers
					Sec. 611. Payments to hospitals and other facility-based
				services for operating expenses on the basis of approved global
				budgets.
					Sec. 612. Payments to health care practitioners based on
				prospective fee schedule.
					Sec. 613. Payments to comprehensive health service
				organizations.
					Sec. 614. Payments for community-based primary health
				services.
					Sec. 615. Payments for prescription drugs.
					Sec. 616. Payments for approved devices and
				equipment.
					Sec. 617. Payments for other items and services.
					Sec. 618. Payment incentives for medically underserved
				areas.
					Sec. 619. Authority for alternative payment
				methodologies.
					Subtitle C—Mandatory assignment and administrative
				provisions
					Sec. 631. Mandatory assignment.
					Sec. 632. Procedures for reimbursement; appeals.
					Title VII—Promotion of Primary Health Care; Development of Health
				Service Capacity; Programs to Assist the Medically Underserved
					Subtitle A—Promotion and Expansion of Primary Care
				Professional Training
					Sec. 701. Role of Board; establishment of primary care
				professional output goals.
					Sec. 702. Establishment of Advisory Committee on Health
				Professional Education.
					Sec. 703. Grants for health professions education, nurse
				education, and the National Health Service Corps.
					Subtitle B—Direct Health Care Delivery
					Sec. 711. Set-aside for public health.
					Sec. 712. Set-aside for primary health care
				delivery.
					Sec. 713. Primary care service expansion grants.
					Subtitle C—Primary Care and Outcomes Research
					Sec. 721. Set-aside for outcomes research.
					Sec. 722. Office of Primary Care and Prevention
				Research.
					Subtitle D—School-Related Health Services
					Sec. 731. Authorizations of appropriations.
					Sec. 732. Eligibility for development and operation
				grants.
					Sec. 733. Preferences.
					Sec. 734. Grants for development of projects.
					Sec. 735. Grants for operation of projects.
					Sec. 736. Federal administrative costs.
					Sec. 737. Definitions.
					Title VIII—Financing Provisions; American Health Security Trust
				Fund
					Sec. 800. Amendment of 1986 code; Section 15 not to
				apply.
					Subtitle A—American Health Security Trust Fund
					Sec. 801. American Health Security Trust Fund.
					Subtitle B—Taxes Based on Income and Wages
					Sec. 811. Payroll tax on employers.
					Sec. 812. Health care income tax.
					Title IX—Conforming Amendments to the
				Employee Retirement Income Security Act of
				1974
					Sec. 901. ERISA inapplicable to health coverage arrangements
				under State health security programs.
					Sec. 902. Exemption of State health security programs from
				ERISA preemption.
					Sec. 903. Prohibition of employee benefits duplicative of
				benefits under State health security programs; coordination in case of workers’
				compensation.
					Sec. 904. Repeal of continuation coverage requirements under
				ERISA and certain other requirements relating to group health
				plans.
					Sec. 905. Effective date of title.
					Title X—Additional Conforming Amendments
					Sec. 1001. Repeal of certain provisions in Internal Revenue
				Code of 1986.
					Sec. 1002. Repeal of certain provisions in the
				Employee Retirement Income Security Act of
				1974.
					Sec. 1003. Repeal of certain provisions in the
				Public Health Service Act and related
				provisions.
					Sec. 1004. Effective date of title.
				
			IEstablishment of a
			 State-Based American Health Security Program; Universal Entitlement;
			 Enrollment
			101.Establishment
			 of a State-based American Health Security Program
				(a)In
			 generalThere is hereby established in the United States a
			 State-Based American Health Security Program to be administered by the
			 individual States in accordance with Federal standards specified in, or
			 established under, this Act.
				(b)State health
			 security programsIn order for a State to be eligible to receive
			 payment under section 604, a State must establish a State health security
			 program in accordance with this Act.
				(c)State
			 defined
					(1)In
			 generalIn this Act, subject to paragraph (2), the term
			 State means each of the 50 States and the District of
			 Columbia.
					(2)ElectionIf
			 the Governor of Puerto Rico, the Virgin Islands, Guam, American Samoa, or the
			 Northern Mariana Islands certifies to the President that the legislature of the
			 Commonwealth or territory has enacted legislation desiring that the
			 Commonwealth or territory be included as a State under the provisions of this
			 Act, such Commonwealth or territory shall be included as a State
			 under this Act beginning January 1 of the first year beginning 90 days after
			 the President receives the notification.
					102.Universal
			 entitlement
				(a)In
			 generalEvery individual who is a resident of the United States
			 and is a citizen or national of the United States or lawful resident alien (as
			 defined in subsection (d)) is entitled to benefits for health care services
			 under this Act under the appropriate State health security program. In this
			 section, the term appropriate State health security program means,
			 with respect to an individual, the State health security program for the State
			 in which the individual maintains a primary residence.
				(b)Treatment of
			 certain nonimmigrants
					(1)In
			 generalThe American Health Security Standards Board (in this Act
			 referred to as the Board) may make eligible for benefits for
			 health care services under the appropriate State health security program under
			 this Act such classes of aliens admitted to the United States as nonimmigrants
			 as the Board may provide.
					(2)ConsiderationIn
			 providing for eligibility under paragraph (1), the Board shall consider
			 reciprocity in health care services offered to United States citizens who are
			 nonimmigrants in other foreign states, and such other factors as the Board
			 determines to be appropriate.
					(c)Treatment of
			 other individuals
					(1)By
			 BoardThe Board also may make eligible for benefits for health
			 care services under the appropriate State health security program under this
			 Act other individuals not described in subsection (a) or (b), and regulate the
			 nature of the eligibility of such individuals, in order—
						(A)to preserve the
			 public health of communities;
						(B)to compensate
			 States for the additional health care financing burdens created by such
			 individuals; and
						(C)to prevent adverse
			 financial and medical consequences of uncompensated care,
						while
			 inhibiting travel and immigration to the United States for the sole purpose of
			 obtaining health care services.(2)By
			 StatesAny State health security program may make individuals
			 described in paragraph (1) eligible for benefits at the expense of the
			 State.
					(d)Lawful resident
			 alien definedFor purposes of this section, the term lawful
			 resident alien means an alien lawfully admitted for permanent residence
			 and any other alien lawfully residing permanently in the United States under
			 color of law, including an alien with lawful temporary resident status under
			 section 210, 210A, or 234A of the Immigration and
			 Nationality Act (8 U.S.C. 1160, 1161, or 1255a).
				103.Enrollment
				(a)In
			 generalEach State health security program shall provide a
			 mechanism for the enrollment of individuals entitled or eligible for benefits
			 under this Act. The mechanism shall—
					(1)include a process
			 for the automatic enrollment of individuals at the time of birth in the United
			 States and at the time of immigration into the United States or other
			 acquisition of lawful resident status in the United States;
					(2)provide for the
			 enrollment, as of January 1, 2011, of all individuals who are eligible to be
			 enrolled as of such date; and
					(3)include a process
			 for the enrollment of individuals made eligible for health care services under
			 subsections (b) and (c) of section 102.
					(b)Availability of
			 applicationsEach State health security program shall make
			 applications for enrollment under the program available—
					(1)at employment and
			 payroll offices of employers located in the State;
					(2)at local offices
			 of the Social Security Administration;
					(3)at social services
			 locations;
					(4)at out-reach sites
			 (such as provider and practitioner locations); and
					(5)at other locations
			 (including post offices and schools) accessible to a broad cross-section of
			 individuals eligible to enroll.
					(c)Issuance of
			 health security cardsIn conjunction with an individual’s
			 enrollment for benefits under this Act, the State health security program shall
			 provide for the issuance of a health security card that shall be used for
			 purposes of identification and processing of claims for benefits under the
			 program. The State health security program may provide for issuance of such
			 cards by employers for purposes of carrying out enrollment pursuant to
			 subsection (a)(2).
				104.Portability of
			 benefits
				(a)In
			 generalTo ensure continuous access to benefits for health care
			 services covered under this Act, each State health security program—
					(1)shall not impose
			 any minimum period of residence in the State, or waiting period, in excess of 3
			 months before residents of the State are entitled to, or eligible for, such
			 benefits under the program;
					(2)shall provide
			 continuation of payment for covered health care services to individuals who
			 have terminated their residence in the State and established their residence in
			 another State, for the duration of any waiting period imposed in the State of
			 new residency for establishing entitlement to, or eligibility for, such
			 services; and
					(3)shall provide for
			 the payment for health care services covered under this Act provided to
			 individuals while temporarily absent from the State based on the following
			 principles:
						(A)Payment for such
			 health care services is at the rate that is approved by the State health
			 security program in the State in which the services are provided, unless the
			 States concerned agree to apportion the cost between them in a different
			 manner.
						(B)Payment for such
			 health care services provided outside the United States is made on the basis of
			 the amount that would have been paid by the State health security program for
			 similar services rendered in the State, with due regard, in the case of
			 hospital services, to the size of the hospital, standards of service, and other
			 relevant factors.
						(b)Cross-border
			 arrangementsA State health security program for a State may
			 negotiate with such a program in an adjacent State a reciprocal arrangement for
			 the coverage under such other program of health care services to enrollees
			 residing in the border region.
				105.Effective date
			 of benefitsBenefits shall
			 first be available under this Act for items and services furnished on or after
			 January 1, 2011.
			106.Relationship to
			 existing Federal health programs
				(a)Medicare,
			 medicaid and State children’s health insurance program (SCHIP)
					(1)In
			 generalNotwithstanding any other provision of law, subject to
			 paragraph (2)—
						(A)no benefits shall
			 be available under title XVIII of the Social
			 Security Act for any item or service furnished after December 31,
			 2010;
						(B)no individual is
			 entitled to medical assistance under a State plan approved under title XIX of
			 such Act for any item or service furnished after such date;
						(C)no individual is
			 entitled to medical assistance under an SCHIP plan under title XXI of such Act
			 for any item or service furnished after such date; and
						(D)no payment shall
			 be made to a State under section 1903(a) or 2105(a) of such Act with respect to
			 medical assistance or child health assistance for any item or service furnished
			 after such date.
						(2)TransitionIn
			 the case of inpatient hospital services and extended care services during a
			 continuous period of stay which began before January 1, 2011, and which had not
			 ended as of such date, for which benefits are provided under title XVIII, under
			 a State plan under title XIX, or a State child health plan under title XXI, of
			 the Social Security Act, the Secretary
			 of Health and Human Services and each State plan, respectively, shall provide
			 for continuation of benefits under such title or plan until the end of the
			 period of stay.
					(b)Federal
			 employees health benefits programNo benefits shall be made
			 available under chapter 89 of title 5, United States Code, for any part of a
			 coverage period occurring after December 31, 2010.
				(c)CHAMPUSNo
			 benefits shall be made available under sections 1079 and 1086 of title 10,
			 United States Code, for items or services furnished after December 31,
			 2010.
				(d)Treatment of
			 benefits for veterans and native americansNothing in this Act
			 shall affect the eligibility of veterans for the medical benefits and services
			 provided under title 38, United States Code, or of Indians for the medical
			 benefits and services provided by or through the Indian Health Service.
				IIComprehensive
			 Benefits, Including Preventive Benefits and Benefits for Long-Term
			 Care
			201.Comprehensive
			 benefits
				(a)In
			 generalSubject to the succeeding provisions of this title,
			 individuals enrolled for benefits under this Act are entitled to have payment
			 made under a State health security program for the following items and services
			 if medically necessary or appropriate for the maintenance of health or for the
			 diagnosis, treatment, or rehabilitation of a health condition:
					(1)Hospital
			 servicesInpatient and outpatient hospital care, including
			 24-hour-a-day emergency services.
					(2)Professional
			 servicesProfessional services of health care practitioners
			 authorized to provide health care services under State law, including patient
			 education and training in self-management techniques.
					(3)Community-based
			 primary health servicesCommunity-based primary health services
			 (as defined in section 202(a)).
					(4)Preventive
			 servicesPreventive services (as defined in section
			 202(b)).
					(5)Long-term,
			 acute, and chronic care services
						(A)Nursing facility
			 services.
						(B)Home health
			 services.
						(C)Home and
			 community-based long-term care services (as defined in section 202(c)) for
			 individuals described in section 203(a).
						(D)Hospice
			 care.
						(E)Services in
			 intermediate care facilities for individuals with mental retardation.
						(6)Prescription
			 drugs, biologicals, insulin, medical foods
						(A)Outpatient
			 prescription drugs and biologics, as specified by the Board consistent with
			 section 615.
						(B)Insulin.
						(C)Medical foods (as
			 defined in section 202(e)).
						(7)Dental
			 servicesDental services (as defined in section 202(h)).
					(8)Mental health
			 and substance abuse treatment servicesMental health and
			 substance abuse treatment services (as defined in section 202(f)).
					(9)Diagnostic
			 testsDiagnostic tests.
					(10)Other items and
			 services
						(A)Outpatient
			 therapyOutpatient physical therapy services, outpatient speech
			 pathology services, and outpatient occupational therapy services in all
			 settings.
						(B)Durable medical
			 equipmentDurable medical equipment.
						(C)Home
			 dialysisHome dialysis supplies and equipment.
						(D)AmbulanceEmergency
			 ambulance service.
						(E)Prosthetic
			 devicesProsthetic devices, including replacements of such
			 devices.
						(F)Additional items
			 and servicesSuch other medical or health care items or services
			 as the Board may specify.
						(b)Cost-sharing
					(1)In
			 generalExcept as provided in this subsection, there are no
			 deductibles, coinsurance, or copayments applicable to acute care and preventive
			 benefits provided under this title.
					(2)Cost-sharing for
			 long-term care services
						(A)In
			 general
							(i)payments for home
			 and community-based long-term care services are subject to coinsurance of 20
			 percent; and
							(ii)payments for
			 nursing facility services are subject to coinsurance of 35 percent.
							(B)ExceptionWith
			 respect to the coinsurance established under subparagraph (A)—
							(i)such
			 coinsurance shall not apply to an individual with income (as defined by the
			 Secretary) of not more than 100 percent of the income official poverty line
			 applicable to a family of the size involved; and
							(ii)in
			 the case of an individual with such income that exceeds 100 percent, but is
			 less than 200 percent, of such applicable poverty line, the coinsurance shall
			 be reduced in the same proportion as the proportion of such income is less than
			 200 percent of such applicable poverty line.
							(c)Prohibition of
			 balance billingAs provided in section 531, no person may impose
			 a charge for covered services for which benefits are provided under this
			 Act.
				(d)No duplicate
			 health insuranceEach State health security program shall
			 prohibit the sale of health insurance in the State if payment under the
			 insurance duplicates payment for any items or services for which payment may be
			 made under such a program.
				(e)State program
			 may provide additional benefitsNothing in this Act shall be
			 construed as limiting the benefits that may be made available under a State
			 health security program to residents of the State at the expense of the
			 State.
				(f)Employers may
			 provide additional benefitsNothing in this Act shall be
			 construed as limiting the additional benefits that an employer may provide to
			 employees or their dependents, or to former employees or their
			 dependents.
				202.Definitions
			 relating to services
				(a)Community-based
			 primary health servicesIn this title, the term
			 community-based primary health services means ambulatory health
			 services furnished—
					(1)by
			 a rural health clinic;
					(2)by a federally
			 qualified health center (as defined in section 1905(l)(2)(B) of the
			 Social Security Act), and which, for
			 purposes of this Act, include services furnished by State and local health
			 agencies;
					(3)in a school-based
			 setting;
					(4)by public
			 educational agencies and other providers of services to children entitled to
			 assistance under the Individuals with Disabilities Education Act for services
			 furnished pursuant to a written Individualized Family Services Plan or
			 Individual Education Plan under such Act; and
					(5)public and private
			 nonprofit entities receiving Federal assistance under the
			 Public Health Service Act.
					(b)Preventive
			 services
					(1)In
			 generalIn this title, the term preventive services
			 means items and services—
						(A)which—
							(i)are
			 specified in paragraph (2); or
							(ii)the
			 Board determines to be effective in the maintenance and promotion of health or
			 minimizing the effect of illness, disease, or medical condition; and
							(B)which are provided
			 consistent with the periodicity schedule established under paragraph
			 (3).
						(2)Specified
			 preventive servicesThe services specified in this paragraph are
			 as follows:
						(A)Basic
			 immunizations.
						(B)Prenatal and
			 well-baby care (for infants under 1 year of age).
						(C)Well-child care
			 (including periodic physical examinations, hearing and vision screening, and
			 developmental screening and examinations) for individuals under 18 years of
			 age.
						(D)Periodic screening
			 mammography, Pap smears, and colorectal examinations and examinations for
			 prostate cancer.
						(E)Physical
			 examinations.
						(F)Family planning
			 services.
						(G)Routine eye
			 examinations, eyeglasses, and contact lenses.
						(H)Hearing aids, but
			 only upon a determination of a certified audiologist or physician that a
			 hearing problem exists and is caused by a condition that can be corrected by
			 use of a hearing aid.
						(3)ScheduleThe
			 Board shall establish, in consultation with experts in preventive medicine and
			 public health and taking into consideration those preventive services
			 recommended by the Preventive Services Task Force and published as the Guide to
			 Clinical Preventive Services, a periodicity schedule for the coverage of
			 preventive services under paragraph (1). Such schedule shall take into
			 consideration the cost-effectiveness of appropriate preventive care and shall
			 be revised not less frequently than once every 5 years, in consultation with
			 experts in preventive medicine and public health.
					(c)Home and
			 community-based long-term care servicesIn this title, the term
			 home and community-based long-term care services means the
			 following services provided to an individual to enable the individual to remain
			 in such individual’s place of residence within the community:
					(1)Home health aide
			 services.
					(2)Adult day health
			 care, social day care or psychiatric day care.
					(3)Medical social work
			 services.
					(4)Care coordination
			 services, as defined in subsection (g)(1).
					(5)Respite care,
			 including training for informal caregivers.
					(6)Personal
			 assistance services, and homemaker services (including meals) incidental to the
			 provision of personal assistance services.
					(d)Home health
			 services
					(1)In
			 generalThe term home health services means items
			 and services described in section 1861(m) of the Social Security Act and includes home infusion
			 services.
					(2)Home infusion
			 servicesThe term home infusion services includes
			 the nursing, pharmacy, and related services that are necessary to conduct the
			 home infusion of a drug regimen safely and effectively under a plan established
			 and periodically reviewed by a physician and that are provided in compliance
			 with quality assurance requirements established by the Secretary.
					(e)Medical
			 foodsIn this title, the term medical foods means
			 foods which are formulated to be consumed or administered enterally under the
			 supervision of a physician and which are intended for the specific dietary
			 management of a disease or condition for which distinctive nutritional
			 requirements, based on recognized scientific principles, are established by
			 medical evaluation.
				(f)Mental health
			 and substance abuse treatment services
					(1)Services
			 describedIn this title, the term mental health and
			 substance abuse treatment services means the following services related
			 to the prevention, diagnosis, treatment, and rehabilitation of mental illness
			 and promotion of mental health:
						(A)Inpatient
			 hospital servicesInpatient hospital services furnished primarily
			 for the diagnosis or treatment of mental illness or substance abuse for up to
			 60 days during a year, reduced by a number of days determined by the Secretary
			 so that the actuarial value of providing such number of days of services under
			 this paragraph to the individual is equal to the actuarial value of the days of
			 inpatient residential services furnished to the individual under subparagraph
			 (B) during the year after such services have been furnished to the individual
			 for 120 days during the year (rounded to the nearest day), but only if (with
			 respect to services furnished to an individual described in section 204(b)(1))
			 such services are furnished in conformity with the plan of an organized system
			 of care for mental health and substance abuse services in accordance with
			 section 204(b)(2).
						(B)Intensive
			 residential servicesIntensive residential services (as defined
			 in paragraph (2)) furnished to an individual for up to 120 days during any
			 calendar year, except that—
							(i)such
			 services may be furnished to the individual for additional days during the year
			 if necessary for the individual to complete a course of treatment to the extent
			 that the number of days of inpatient hospital services described in
			 subparagraph (A) that may be furnished to the individual during the year (as
			 reduced under such subparagraph) is not less than 15; and
							(ii)reduced by a
			 number of days determined by the Secretary so that the actuarial value of
			 providing such number of days of services under this paragraph to the
			 individual is equal to the actuarial value of the days of intensive
			 community-based services furnished to the individual under subparagraph (D)
			 during the year after such services have been furnished to the individual for
			 90 days (or, in the case of services described in subparagraph (D)(ii), for 180
			 days) during the year (rounded to the nearest day).
							(C)Outpatient
			 servicesOutpatient treatment services of mental illness or
			 substance abuse (other than intensive community-based services under
			 subparagraph (D)) for an unlimited number of days during any calendar year
			 furnished in accordance with standards established by the Secretary for the
			 management of such services, and, in the case of services furnished to an
			 individual described in section 204(b)(1) who is not an inpatient of a
			 hospital, in conformity with the plan of an organized system of care for mental
			 health and substance abuse services in accordance with section
			 204(b)(2).
						(D)Intensive
			 community-based servicesIntensive community-based services (as
			 described in paragraph (3))—
							(i)for
			 an unlimited number of days during any calendar year, in the case of services
			 described in section 1861(ff)(2)(E) that are furnished to an individual who is
			 a seriously mentally ill adult, a seriously emotionally disturbed child, or an
			 adult or child with serious substance abuse disorder (as determined in
			 accordance with criteria established by the Secretary);
							(ii)in
			 the case of services described in section 1861(ff)(2)(C), for up to 180 days
			 during any calendar year, except that such services may be furnished to the
			 individual for a number of additional days during the year equal to the
			 difference between the total number of days of intensive residential services
			 which the individual may receive during the year under part A (as determined
			 under subparagraph (B)) and the number of days of such services which the
			 individual has received during the year; or
							(iii)in
			 the case of any other such services, for up to 90 days during any calendar
			 year, except that such services may be furnished to the individual for the
			 number of additional days during the year described in clause (ii).
							(2)Intensive
			 residential services defined
						(A)In
			 generalSubject to subparagraphs (B) and (C), the term
			 intensive residential services means inpatient services provided
			 in any of the following facilities:
							(i)Residential
			 detoxification centers.
							(ii)Crisis
			 residential programs or mental illness residential treatment programs.
							(iii)Therapeutic
			 family or group treatment homes.
							(iv)Residential
			 centers for substance abuse treatment.
							(B)Requirements for
			 facilitiesNo service may be treated as an intensive residential
			 service under subparagraph (A) unless the facility at which the service is
			 provided—
							(i)is
			 legally authorized to provide such service under the law of the State (or under
			 a State regulatory mechanism provided by State law) in which the facility is
			 located or is certified to provide such service by an appropriate accreditation
			 entity approved by the State in consultation with the Secretary; and
							(ii)meets such other
			 requirements as the Secretary may impose to assure the quality of the intensive
			 residential services provided.
							(C)Services
			 furnished to at-risk childrenIn the case of services furnished
			 to an individual described in section 204(b)(1), no service may be treated as
			 an intensive residential service under this subsection unless the service is
			 furnished in conformity with the plan of an organized system of care for mental
			 health and substance abuse services in accordance with section
			 204(b)(2).
						(D)Management
			 standardsNo service may be treated as an intensive residential
			 service under subparagraph (A) unless the service is furnished in accordance
			 with standards established by the Secretary for the management of such
			 services.
						(3)Intensive
			 community-based services defined
						(A)In
			 generalThe term intensive community-based services
			 means the items and services described in subparagraph (B) prescribed by a
			 physician (or, in the case of services furnished to an individual described in
			 section 204(b)(1), by an organized system of care for mental health and
			 substance abuse services in accordance with such section) and provided under a
			 program described in subparagraph (D) under the supervision of a physician (or,
			 to the extent permitted under the law of the State in which the services are
			 furnished, a non-physician mental health professional) pursuant to an
			 individualized, written plan of treatment established and periodically reviewed
			 by a physician (in consultation with appropriate staff participating in such
			 program) which sets forth the physician’s diagnosis, the type, amount,
			 frequency, and duration of the items and services provided under the plan, and
			 the goals for treatment under the plan, but does not include any item or
			 service that is not furnished in accordance with standards established by the
			 Secretary for the management of such services.
						(B)Items and
			 services describedThe items and services described in this
			 subparagraph are—
							(i)partial
			 hospitalization services consisting of the items and services described in
			 subparagraph (C);
							(ii)psychiatric
			 rehabilitation services;
							(iii)day treatment
			 services for individuals under 19 years of age;
							(iv)in-home
			 services;
							(v)case
			 management services, including collateral services designated as such case
			 management services by the Secretary;
							(vi)ambulatory
			 detoxification services; and
							(vii)such other items
			 and services as the Secretary may provide (but in no event to include meals and
			 transportation),
							that are
			 reasonable and necessary for the diagnosis or active treatment of the
			 individual’s condition, reasonably expected to improve or maintain the
			 individual’s condition and functional level and to prevent relapse or
			 hospitalization, and furnished pursuant to such guidelines relating to
			 frequency and duration of services as the Secretary shall by regulation
			 establish (taking into account accepted norms of medical practice and the
			 reasonable expectation of patient improvement).(C)Items and
			 services included as partial hospitalization servicesFor
			 purposes of subparagraph (B)(i), partial hospitalization services consist of
			 the following:
							(i)Individual and
			 group therapy with physicians or psychologists (or other mental health
			 professionals to the extent authorized under State law).
							(ii)Occupational
			 therapy requiring the skills of a qualified occupational therapist.
							(iii)Services of
			 social workers, trained psychiatric nurses, behavioral aides, and other staff
			 trained to work with psychiatric patients (to the extent authorized under State
			 law).
							(iv)Drugs and
			 biologicals furnished for therapeutic purposes (which cannot, as determined in
			 accordance with regulations, be self-administered).
							(v)Individualized
			 activity therapies that are not primarily recreational or diversionary.
							(vi)Family counseling
			 (the primary purpose of which is treatment of the individual’s
			 condition).
							(vii)Patient training
			 and education (to the extent that training and educational activities are
			 closely and clearly related to the individual’s care and treatment).
							(viii)Diagnostic
			 services.
							(D)Programs
			 describedA program described in this subparagraph is a program
			 (whether facility-based or freestanding) which is furnished by an
			 entity—
							(i)legally authorized
			 to furnish such a program under State law (or the State regulatory mechanism
			 provided by State law) or certified to furnish such a program by an appropriate
			 accreditation entity approved by the State in consultation with the Secretary;
			 and
							(ii)meeting such other
			 requirements as the Secretary may impose to assure the quality of the intensive
			 community-based services provided.
							(g)Care
			 coordination services
					(1)In
			 generalIn this title, the term care coordination
			 services means services provided by care coordinators (as defined in
			 paragraph (2)) to individuals described in paragraph (3) for the coordination
			 and monitoring of home and community-based long term care services to ensure
			 appropriate, cost-effective utilization of such services in a comprehensive and
			 continuous manner, and includes—
						(A)transition
			 management between inpatient facilities and community-based services, including
			 assisting patients in identifying and gaining access to appropriate ancillary
			 services; and
						(B)evaluating and
			 recommending appropriate treatment services, in cooperation with patients and
			 other providers and in conjunction with any quality review program or plan of
			 care under section 205.
						(2)Care
			 coordinator
						(A)In
			 generalIn this title, the term care coordinator
			 means an individual or nonprofit or public agency or organization which the
			 State health security program determines—
							(i)is
			 capable of performing directly, efficiently, and effectively the duties of a
			 care coordinator described in paragraph (1); and
							(ii)demonstrates
			 capability in establishing and periodically reviewing and revising plans of
			 care, and in arranging for and monitoring the provision and quality of services
			 under any plan.
							(B)IndependenceState
			 health security programs shall establish safeguards to assure that care
			 coordinators have no financial interest in treatment decisions or placements.
			 Care coordination may not be provided through any structure or mechanism
			 through which quality review is performed.
						(3)Eligible
			 individualsAn individual described in this paragraph is an
			 individual described in section 203 (relating to individuals qualifying for
			 long term and chronic care services).
					(h)Dental
			 services
					(1)In
			 generalIn this title, subject to subsection (b), the term
			 dental services means the following:
						(A)Emergency dental
			 treatment, including extractions, for bleeding, pain, acute infections, and
			 injuries to the maxillofacial region.
						(B)Prevention and
			 diagnosis of dental disease, including examinations of the hard and soft
			 tissues of the oral cavity and related structures, radiographs, dental
			 sealants, fluorides, and dental prophylaxis.
						(C)Treatment of
			 dental disease, including non-cast fillings, periodontal maintenance services,
			 and endodontic services.
						(D)Space maintenance
			 procedures to prevent orthodontic complications.
						(E)Orthodontic
			 treatment to prevent severe malocclusions.
						(F)Full
			 dentures.
						(G)Medically necessary
			 oral health care.
						(H)Any items and
			 services for special needs patients that are not described in subparagraphs (A)
			 through (G) and that—
							(i)are
			 required to provide such patients the items and services described in
			 subparagraphs (A) through (G);
							(ii)are
			 required to establish oral function (including general anesthesia for
			 individuals with physical or emotional limitations that prevent the provision
			 of dental care without such anesthesia);
							(iii)consist of
			 orthodontic care for severe dentofacial abnormalities; or
							(iv)consist of
			 prosthetic dental devices for genetic or birth defects or fitting for such
			 devices.
								(I)Any dental care for individuals
			 with a seizure disorder that is not described in subparagraphs (A) through (H)
			 and that is required because of an illness, injury, disorder, or other health
			 condition that results from such seizure disorder.
								(2)LimitationsDental
			 services are subject to the following limitations:
						(A)Prevention and
			 diagnosis
							(i)Examinations and
			 prophylaxisThe examinations and prophylaxis described in
			 paragraph (1)(B) are covered only consistent with a periodicity schedule
			 established by the Board, which schedule may provide for special treatment of
			 individuals less than 18 years of age and of special needs patients.
							(ii)Dental
			 sealantsThe dental sealants described in such paragraph are not
			 covered for individuals 18 years of age or older. Such sealants are covered for
			 individuals less than 10 years of age for protection of the 1st permanent
			 molars. Such sealants are covered for individuals 10 years of age or older for
			 protection of the 2d permanent molars.
							(B)Treatment of
			 dental diseasePrior to January 1, 2016, the items and services
			 described in paragraph (1)(C) are covered only for individuals less than 18
			 years of age and special needs patients. On or after such date, such items and
			 services are covered for all individuals enrolled for benefits under this Act,
			 except that endodontic services are not covered for individuals 18 years of age
			 or older.
						(C)Space
			 maintenanceThe items and services described in paragraph (1)(D)
			 are covered only for individuals at least 3 years of age, but less than 13
			 years of age and—
							(i)are
			 limited to posterior teeth;
							(ii)involve
			 maintenance of a space or spaces for permanent posterior teeth that would
			 otherwise be prevented from normal eruption if the space were not maintained;
			 and
							(iii)do
			 not include a space maintainer that is placed within 6 months of the expected
			 eruption of the permanent posterior tooth concerned.
							(D)Orthodontic
			 treatmentPrior to January 1, 2016, the items and services
			 described in paragraph (1)(E) are covered only for individuals at least 6 years
			 of age, but less than 12 years of age, who have severe dentofacial
			 abnormalities. On or after such date, such items and services are covered only
			 for individuals at least 6 years of age, but less than 12 years of age.
						(E)DenturesPrior
			 to January 1, 2016, the dentures described in paragraph (1)(F) are not covered,
			 except for special needs patients. On or after such date, dentures are covered
			 for an individual consistent with a periodicity schedule established by the
			 Board, except that the limitation of periodicity provided in such schedule
			 shall not apply to a special needs patient.
						(3)DefinitionsFor
			 purposes of this title:
						(A)Medically
			 necessary oral health careThe term medically necessary
			 oral health care means oral health care that is required as a direct
			 result of, or would have a direct impact on, an underlying medical condition.
			 Such term includes oral health care directed toward control or elimination of
			 pain, infection, or reestablishment of oral function.
						(B)Special needs
			 patientThe term special needs patient includes an
			 individual with a genetic or birth defect, a developmental disability, or an
			 acquired medical disability.
						(i)Nursing
			 facility; nursing facility servicesExcept as may be provided by
			 the Board, the terms nursing facility and nursing facility
			 services have the meanings given such terms in sections 1919(a) and
			 1905(f), respectively, of the Social Security
			 Act.
				(j)Services in
			 intermediate care facilities for individuals with mental
			 retardationExcept as may be provided by the Board—
					(1)the term
			 intermediate care facility for individuals with mental retardation
			 has the meaning specified in section 1905(d) of the
			 Social Security Act (as in effect
			 before the enactment of this Act); and
					(2)the term
			 services in intermediate care facilities for individuals with mental
			 retardation means services described in section 1905(a)(15) of such Act
			 (as so in effect) in an intermediate care facility for individuals with mental
			 retardation to an individual determined to require such services in accordance
			 with standards specified by the Board and comparable to the standards described
			 in section 1902(a)(31)(A) of such Act (as so in effect).
					(k)Other
			 termsExcept as may be provided by the Board, the definitions
			 contained in section 1861 of the Social Security
			 Act shall apply.
				203.Special rules
			 for home and community-based long-term care services
				(a)Qualifying
			 individualsFor purposes of section 201(a)(5)(C), individuals
			 described in this subsection are the following individuals:
					(1)AdultsIndividuals
			 18 years of age or older determined (in a manner specified by the
			 Board)—
						(A)to be unable to
			 perform, without the assistance of an individual, at least 2 of the following 5
			 activities of daily living (or who has a similar level of disability due to
			 cognitive impairment)—
							(i)bathing;
							(ii)eating;
							(iii)dressing;
							(iv)toileting;
			 and
							(v)transferring in
			 and out of a bed or in and out of a chair;
							(B)due to cognitive
			 or mental impairments, to require supervision because the individual behaves in
			 a manner that poses health or safety hazards to himself or herself or others;
			 or
						(C)due to cognitive
			 or mental impairments, to require queuing to perform activities of daily
			 living.
						(2)ChildrenIndividuals
			 under 18 years of age determined (in a manner specified by the Board) to meet
			 such alternative standard of disability for children as the Board develops.
			 Such alternative standard shall be comparable to the standard for adults and
			 appropriate for children.
					(b)Limit on
			 services
					(1)In
			 generalThe aggregate expenditures by a State health security
			 program with respect to home and community-based long-term care services in a
			 period (specified by the Board) may not exceed 65 percent (or such alternative
			 ratio as the Board establishes under paragraph (2)) of the average of the
			 amount of payment that would have been made under the program during the period
			 if all the home-based long-term care beneficiaries had been residents of
			 nursing facilities in the same area in which the services were provided.
					(2)Alternative
			 ratioThe Board may establish for purposes of paragraph (1) an
			 alternative ratio (of payments for home and community-based long term care
			 services to payments for nursing facility services) as the Board determines to
			 be more consistent with the goal of providing cost-effective long-term care in
			 the most appropriate and least restrictive setting.
					204.Exclusions and
			 limitations
				(a)In
			 generalSubject to section 201(e), benefits for service are not
			 available under this Act unless the services meet the standards specified in
			 section 201(a).
				(b)Special delivery
			 requirements for mental health and substance abuse treatment services provided
			 to At-risk children
					(1)Requiring
			 services to be provided through organized systems of careA State
			 health security program shall ensure that mental health services and substance
			 abuse treatment services are furnished through an organized system of care, as
			 described in paragraph (2), if—
						(A)the services are
			 provided to an individual less than 22 years of age;
						(B)the individual has
			 a serious emotional disturbance or a substance abuse disorder; and
						(C)the individual is,
			 or is at imminent risk of being, subject to the authority of, or in need of the
			 services of, at least 1 public agency that serves the needs of children,
			 including an agency involved with child welfare, special education, juvenile
			 justice, or criminal justice.
						(2)Requirements for
			 system of careIn this subsection, an organized system of
			 care is a community-based service delivery network, which may consist
			 of public and private providers, that meets the following requirements:
						(A)The system has
			 established linkages with existing mental health services and substance abuse
			 treatment service delivery programs in the plan service area (or is in the
			 process of developing or operating a system with appropriate public agencies in
			 the area to coordinate the delivery of such services to individuals in the
			 area).
						(B)The system
			 provides for the participation and coordination of multiple agencies and
			 providers that serve the needs of children in the area, including agencies and
			 providers involved with child welfare, education, juvenile justice, criminal
			 justice, health care, mental health, and substance abuse prevention and
			 treatment.
						(C)The system
			 provides for the involvement of the families of children to whom mental health
			 services and substance abuse treatment services are provided in the planning of
			 treatment and the delivery of services.
						(D)The system provides
			 for the development and implementation of individualized treatment plans by
			 multidisciplinary and multiagency teams, which are recognized and followed by
			 the applicable agencies and providers in the area.
						(E)The system ensures
			 the delivery and coordination of the range of mental health services and
			 substance abuse treatment services required by individuals under 22 years of
			 age who have a serious emotional disturbance or a substance abuse
			 disorder.
						(F)The system
			 provides for the management of the individualized treatment plans described in
			 subparagraph (D) and for a flexible response to changes in treatment needs over
			 time.
						(c)Treatment of
			 experimental servicesIn applying subsection (a), the Board shall
			 make national coverage determinations with respect to those services that are
			 experimental in nature. Such determinations shall be made consistent with a
			 process that provides for input from representatives of health care
			 professionals and patients and public comment.
				(d)Application of
			 practice guidelinesIn the case of services for which the
			 American Health Security Quality Council (established under section 501) has
			 recognized a national practice guideline, the services are considered to meet
			 the standards specified in section 201(a) if they have been provided in
			 accordance with such guideline or in accordance with such guidelines as are
			 provided by the State health security program consistent with title V. For
			 purposes of this subsection, a service shall be considered to have been
			 provided in accordance with a practice guideline if the health care provider
			 providing the service exercised appropriate professional discretion to deviate
			 from the guideline in a manner authorized or anticipated by the
			 guideline.
				(e)Specific
			 limitations
					(1)Limitations on
			 eyeglasses, contact lenses, hearing aids, and durable medical
			 equipmentSubject to section 201(e), the Board may impose such
			 limits relating to the costs and frequency of replacement of eyeglasses,
			 contact lenses, hearing aids, and durable medical equipment to which
			 individuals enrolled for benefits under this Act are entitled to have payment
			 made under a State health security program as the Board deems
			 appropriate.
					(2)Overlap with
			 preventive servicesThe coverage of services described in section
			 201(a) (other than paragraph (3)) which also are preventive services are
			 required to be covered only to the extent that they are required to be covered
			 as preventive services.
					(3)Miscellaneous
			 exclusions from covered servicesCovered services under this Act
			 do not include the following:
						(A)Surgery and other
			 procedures (such as orthodontia) performed solely for cosmetic purposes (as
			 defined in regulations) and hospital or other services incident thereto,
			 unless—
							(i)required to
			 correct a congenital anomaly;
							(ii)required to
			 restore or correct a part of the body which has been altered as a result of
			 accidental injury, disease, or surgery; or
							(iii)otherwise
			 determined to be medically necessary and appropriate under section
			 201(a).
							(B)Personal comfort
			 items or private rooms in inpatient facilities, unless determined to be
			 medically necessary and appropriate under section 201(a).
						(C)The services of a
			 professional practitioner if they are furnished in a hospital or other facility
			 which is not a participating provider.
						(f)Nursing facility
			 services and home health servicesNursing facility services and
			 home health services (other than post-hospital services, as defined by the
			 Board) furnished to an individual who is not described in section 203(a) are
			 not covered services unless the services are determined to meet the standards
			 specified in section 201(a) and, with respect to nursing facility services, to
			 be provided in the least restrictive and most appropriate setting.
				205.Certification;
			 quality review; plans of care
				(a)CertificationsState
			 health security programs may require, as a condition of payment for
			 institutional health care services and other services of the type described in
			 such sections 1814(a) and 1835(a) of the Social
			 Security Act, periodic professional certifications of the kind
			 described in such sections.
				(b)Quality
			 reviewFor requirement that each State health security program
			 establish a quality review program that meets the requirements for such a
			 program under title V, see section 404(b)(1)(H).
				(c)Plan of care
			 requirementsA State health security program may require,
			 consistent with standards established by the Board, that payment for services
			 exceeding specified levels or duration be provided only as consistent with a
			 plan of care or treatment formulated by one or more providers of the services
			 or other qualified professionals. Such a plan may include, consistent with
			 subsection (b), case management at specified intervals as a further condition
			 of payment for services.
				IIIProvider
			 Participation
			301.Provider
			 participation and standards
				(a)In
			 generalAn individual or other entity furnishing any covered
			 service under a State health security program under this Act is not a qualified
			 provider unless the individual or entity—
					(1)is a qualified
			 provider of the services under section 302;
					(2)has filed with the
			 State health security program a participation agreement described in subsection
			 (b); and
					(3)meets such other
			 qualifications and conditions as are established by the Board or the State
			 health security program under this Act.
					(b)Requirements in
			 participation agreement
					(1)In
			 generalA participation agreement described in this subsection
			 between a State health security program and a provider shall provide at least
			 for the following:
						(A)Services to
			 eligible persons will be furnished by the provider without discrimination on
			 the ground of race, national origin, income, religion, age, sex or sexual
			 orientation, disability, handicapping condition, or (subject to the
			 professional qualifications of the provider) illness. Nothing in this
			 subparagraph shall be construed as requiring the provision of a type or class
			 of services which services are outside the scope of the provider’s normal
			 practice.
						(B)No charge will be
			 made for any covered services other than for payment authorized by this
			 Act.
						(C)The provider
			 agrees to furnish such information as may be reasonably required by the Board
			 or a State health security program, in accordance with uniform reporting
			 standards established under section 401(g)(1), for—
							(i)quality review by
			 designated entities;
							(ii)the
			 making of payments under this Act (including the examination of records as may
			 be necessary for the verification of information on which payments are
			 based);
							(iii)statistical or
			 other studies required for the implementation of this Act; and
							(iv)such other
			 purposes as the Board or State may specify.
							(D)The provider
			 agrees not to bill the program for any services for which benefits are not
			 available because of section 204(d).
						(E)In the case of a
			 provider that is not an individual, the provider agrees not to employ or use
			 for the provision of health services any individual or other provider who or
			 which has had a participation agreement under this subsection terminated for
			 cause.
						(F)In the case of a
			 provider paid under a fee-for-service basis under section 612, the provider
			 agrees to submit bills and any required supporting documentation relating to
			 the provision of covered services within 30 days (or such shorter period as a
			 State health security program may require) after the date of providing such
			 services.
						(2)Termination of
			 participation agreements
						(A)In
			 generalParticipation agreements may be terminated, with
			 appropriate notice—
							(i)by
			 the Board or a State health security program for failure to meet the
			 requirements of this title; or
							(ii)by
			 a provider.
							(B)Termination
			 processProviders shall be provided notice and a reasonable
			 opportunity to correct deficiencies before the Board or a State health security
			 program terminates an agreement unless a more immediate termination is required
			 for public safety or similar reasons.
						302.Qualifications
			 for providers
				(a)In
			 generalA health care provider is considered to be qualified to
			 provide covered services if the provider is licensed or certified and
			 meets—
					(1)all the
			 requirements of State law to provide such services;
					(2)applicable
			 requirements of Federal law to provide such services; and
					(3)any applicable
			 standards established under subsection (b).
					(b)Minimum provider
			 standards
					(1)In
			 generalThe Board shall establish, evaluate, and update national
			 minimum standards to assure the quality of services provided under this Act and
			 to monitor efforts by State health security programs to assure the quality of
			 such services. A State health security program may also establish additional
			 minimum standards which providers must meet.
					(2)National minimum
			 standardsThe national minimum standards under paragraph (1)
			 shall be established for institutional providers of services, individual health
			 care practitioners, and comprehensive health service organizations. Except as
			 the Board may specify in order to carry out this title, a hospital, nursing
			 facility, or other institutional provider of services shall meet standards for
			 such a facility under the medicare program under title XVIII of the
			 Social Security Act. Such standards
			 also may include, where appropriate, elements relating to—
						(A)adequacy and
			 quality of facilities;
						(B)training and
			 competence of personnel (including continuing education requirements);
						(C)comprehensiveness
			 of service;
						(D)continuity of
			 service;
						(E)patient
			 satisfaction (including waiting time and access to services); and
						(F)performance
			 standards (including organization, facilities, structure of services,
			 efficiency of operation, and outcome in palliation, improvement of health,
			 stabilization, cure, or rehabilitation).
						(3)Transition in
			 applicationIf the Board provides for additional requirements for
			 providers under this subsection, any such additional requirement shall be
			 implemented in a manner that provides for a reasonable period during which a
			 previously qualified provider is permitted to meet such an additional
			 requirement.
					(4)Exchange of
			 informationThe Board shall provide for an exchange, at least
			 annually, among State health security programs of information with respect to
			 quality assurance and cost containment.
					303.Qualifications
			 for comprehensive health service organizations
				(a)In
			 generalFor purposes of this Act, a comprehensive health service
			 organization (in this section referred to as a CHSO) is a public
			 or private organization which, in return for a capitated payment amount,
			 undertakes to furnish, arrange for the provision of, or provide payment with
			 respect to—
					(1)a
			 full range of health services (as identified by the Board), including at least
			 hospital services and physicians services; and
					(2)out-of-area
			 coverage in the case of urgently needed services;
					to an
			 identified population which is living in or near a specified service area and
			 which enrolls voluntarily in the organization.(b)Enrollment
					(1)In
			 generalAll eligible persons living in or near the specified
			 service area of a CHSO are eligible to enroll in the organization; except that
			 the number of enrollees may be limited to avoid overtaxing the resources of the
			 organization.
					(2)Minimum
			 enrollment periodSubject to paragraph (3), the minimum period of
			 enrollment with a CHSO shall be twelve months, unless the enrolled individual
			 becomes ineligible to enroll with the organization.
					(3)Withdrawal for
			 causeEach CHSO shall permit an enrolled individual to disenroll
			 from the organization for cause at any time.
					(c)Requirements for
			 CHSOs
					(1)Accessible
			 servicesEach CHSO, to the maximum extent feasible, shall make
			 all services readily and promptly accessible to enrollees who live in the
			 specified service area.
					(2)Continuity of
			 careEach CHSO shall furnish services in such manner as to
			 provide continuity of care and (when services are furnished by different
			 providers) shall provide ready referral of patients to such services and at
			 such times as may be medically appropriate.
					(3)Board of
			 directorsIn the case of a CHSO that is a private
			 organization—
						(A)Consumer
			 representationAt least one-third of the members of the CHSO’s
			 board of directors must be consumer members with no direct or indirect,
			 personal or family financial relationship to the organization.
						(B)Provider
			 representationThe CHSO’s board of directors must include at
			 least one member who represents health care providers.
						(4)Patient grievance
			 programEach CHSO must have in effect a patient grievance program
			 and must conduct regularly surveys of the satisfaction of members with services
			 provided by or through the organization.
					(5)Medical
			 standardsEach CHSO must provide that a committee or committees
			 of health care practitioners associated with the organization will promulgate
			 medical standards, oversee the professional aspects of the delivery of care,
			 perform the functions of a pharmacy and drug therapeutics committee, and
			 monitor and review the quality of all health services (including drugs,
			 education, and preventive services).
					(6)PremiumsPremiums
			 or other charges by a CHSO for any services not paid for under this Act must be
			 reasonable.
					(7)Utilization and
			 bonus informationEach CHSO must—
						(A)comply with the
			 requirements of section 1876(i)(8) of the Social
			 Security Act (relating to prohibiting physician incentive plans that
			 provide specific inducements to reduce or limit medically necessary services);
			 and
						(B)make available to
			 its membership utilization information and data regarding financial
			 performance, including bonus or incentive payment arrangements to
			 practitioners.
						(8)Provision of
			 services to enrollees at institutions operating under global
			 budgetsThe organization shall arrange to reimburse for hospital
			 services and other facility-based services (as identified by the Board) for
			 services provided to members of the organization in accordance with the global
			 operating budget of the hospital or facility approved under section 611.
					(9)Broad
			 marketingEach CHSO must provide for the marketing of its
			 services (including dissemination of marketing materials) to potential
			 enrollees in a manner that is designed to enroll individuals representative of
			 the different population groups and geographic areas included within its
			 service area and meets such requirements as the Board or a State health
			 security program may specify.
					(10)Additional
			 requirementsEach CHSO must meet—
						(A)such requirements
			 relating to minimum enrollment;
						(B)such requirements
			 relating to financial solvency;
						(C)such requirements
			 relating to quality and availability of care; and
						(D)such other
			 requirements,
						as the Board
			 or a State health security program may specify.(d)Provision of
			 emergency services to nonenrolleesA CHSO may furnish emergency
			 services to persons who are not enrolled in the organization. Payment for such
			 services, if they are covered services to eligible persons, shall be made to
			 the organization unless the organization requests that it be made to the
			 individual provider who furnished the services.
				304.Limitation on
			 certain physician referrals
				(a)Application to
			 American Health Security ProgramSection 1877 of the
			 Social Security Act, as amended by
			 subsections (b) and (c), shall apply under this Act in the same manner as it
			 applies under title XVIII of the Social Security
			 Act; except that in applying such section under this Act any
			 references in such section to the Secretary or title XVIII of the
			 Social Security Act are deemed
			 references to the Board and the American Health Security Program under this
			 Act, respectively.
				(b)Expansion of
			 prohibition to certain additional designated servicesSection
			 1877(h)(6) of the Social Security Act
			 (42 U.S.C. 1395nn(h)(6)) is amended by adding at the end the following:
					
						(M)Ambulance
				services.
						(N)Home infusion
				therapy
				services.
						.
				(c)Conforming
			 amendmentsSection 1877 of such Act is further amended—
					(1)in
			 subsection (a)(1)(A), by striking for which payment otherwise may be
			 made under this title and inserting for which a charge is
			 imposed;
					(2)in subsection
			 (a)(1)(B), by striking under this title;
					(3)by amending
			 paragraph (1) of subsection (g) to read as follows:
						
							(1)Denial of
				paymentNo payment may be made under a State health security
				program for a designated health service for which a claim is presented in
				violation of subsection (a)(1)(B). No individual, third party payor, or other
				entity is liable for payment for designated health services for which a claim
				is presented in violation of such
				subsection.
							;
				and
					(4)in
			 subsection (g)(3), by striking for which payment may not be made under
			 paragraph (1) and inserting for which such a claim may not be
			 presented under subsection (a)(1).
					IVAdministration
			AGeneral
			 Administrative Provisions
				401.American Health
			 Security Standards Board
					(a)EstablishmentThere
			 is hereby established an American Health Security Standards Board.
					(b)Appointment and
			 terms of members
						(1)In
			 generalThe Board shall be composed of—
							(A)the Secretary of
			 Health and Human Services; and
							(B)6 other
			 individuals (described in paragraph (2)) appointed by the President with the
			 advice and consent of the Senate.
							The
			 President shall first nominate individuals under subparagraph (B) on a timely
			 basis so as to provide for the operation of the Board by not later than January
			 1, 2010.(2)Selection of
			 appointed membersWith respect to the individuals appointed under
			 paragraph (1)(B):
							(A)They shall be
			 chosen on the basis of backgrounds in health policy, health economics, the
			 healing professions, and the administration of health care institutions.
							(B)They shall provide
			 a balanced point of view with respect to the various health care interests and
			 at least 2 of them shall represent the interests of individual
			 consumers.
							(C)Not more than 3 of
			 them shall be from the same political party.
							(D)To the greatest
			 extent feasible, they shall represent the various geographic regions of the
			 United States and shall reflect the racial, ethnic, and gender composition of
			 the population of the United States.
							(3)Terms of
			 appointed membersIndividuals appointed under paragraph (1)(B)
			 shall serve for a term of 6 years, except that the terms of 5 of the
			 individuals initially appointed shall be, as designated by the President at the
			 time of their appointment, for 1, 2, 3, 4, and 5 years. During a term of
			 membership on the Board, no member shall engage in any other business, vocation
			 or employment.
						(c)Vacancies
						(1)In
			 generalThe President shall fill any vacancy in the membership of
			 the Board in the same manner as the original appointment. The vacancy shall not
			 affect the power of the remaining members to execute the duties of the
			 Board.
						(2)Vacancy
			 appointmentsAny member appointed to fill a vacancy shall serve
			 for the remainder of the term for which the predecessor of the member was
			 appointed.
						(3)ReappointmentThe
			 President may reappoint an appointed member of the Board for a second term in
			 the same manner as the original appointment. A member who has served for 2
			 consecutive 6-year terms shall not be eligible for reappointment until 2 years
			 after the member has ceased to serve.
						(4)Removal for
			 causeUpon confirmation, members of the Board may not be removed
			 except by the President for cause.
						(d)ChairThe
			 President shall designate 1 of the members of the Board, other than the
			 Secretary, to serve at the will of the President as Chair of the Board.
					(e)CompensationMembers
			 of the Board (other than the Secretary) shall be entitled to compensation at a
			 level equivalent to level II of the Executive Schedule, in accordance with
			 section 5313 of title 5, United States Code.
					(f)General duties
			 of the Board
						(1)In
			 generalThe Board shall develop policies, procedures, guidelines,
			 and requirements to carry out this Act, including those related to—
							(A)eligibility;
							(B)enrollment;
							(C)benefits;
							(D)provider
			 participation standards and qualifications, as defined in title III;
							(E)national and State
			 funding levels;
							(F)methods for
			 determining amounts of payments to providers of covered services, consistent
			 with subtitle B of title VI;
							(G)the determination
			 of medical necessity and appropriateness with respect to coverage of certain
			 services;
							(H)assisting State
			 health security programs with planning for capital expenditures and service
			 delivery;
							(I)planning for health
			 professional education funding (as specified in title VI);
							(J)allocating funds
			 provided under title VII; and
							(K)encouraging States
			 to develop regional planning mechanisms (described in section
			 404(a)(3)).
							(2)RegulationsRegulations
			 authorized by this Act shall be issued by the Board in accordance with the
			 provisions of section 553 of title 5, United States Code.
						(g)Uniform
			 reporting standards; annual report; studies
						(1)Uniform
			 reporting standards
							(A)In
			 generalThe Board shall establish uniform reporting requirements
			 and standards to ensure an adequate national data base regarding health
			 services practitioners, services and finances of State health security
			 programs, approved plans, providers, and the costs of facilities and
			 practitioners providing services. Such standards shall include, to the maximum
			 extent feasible, health outcome measures.
							(B)ReportsThe
			 Board shall analyze regularly information reported to it, and to State health
			 security programs pursuant to such requirements and standards.
							(2)Annual
			 reportBeginning January 1, of the second year beginning after
			 the date of the enactment of this Act, the Board shall annually report to
			 Congress on the following:
							(A)The status of
			 implementation of the Act.
							(B)Enrollment under
			 this Act.
							(C)Benefits under
			 this Act.
							(D)Expenditures and
			 financing under this Act.
							(E)Cost-containment
			 measures and achievements under this Act.
							(F)Quality
			 assurance.
							(G)Health care
			 utilization patterns, including any changes attributable to the program.
							(H)Long-range plans
			 and goals for the delivery of health services.
							(I)Differences in the
			 health status of the populations of the different States, including income and
			 racial characteristics.
							(J)Necessary changes
			 in the education of health personnel.
							(K)Plans for
			 improving service to medically underserved populations.
							(L)Transition
			 problems as a result of implementation of this Act.
							(M)Opportunities for
			 improvements under this Act.
							(3)Statistical
			 analyses and other studiesThe Board may, either directly or by
			 contract—
							(A)make statistical
			 and other studies, on a nationwide, regional, state, or local basis, of any
			 aspect of the operation of this Act, including studies of the effect of the Act
			 upon the health of the people of the United States and the effect of
			 comprehensive health services upon the health of persons receiving such
			 services;
							(B)develop and test
			 methods of providing through payment for services or otherwise, additional
			 incentives for adherence by providers to standards of adequacy, access, and
			 quality; methods of consumer and peer review and peer control of the
			 utilization of drugs, of laboratory services, and of other services; and
			 methods of consumer and peer review of the quality of services;
							(C)develop and test,
			 for use by the Board, records and information retrieval systems and budget
			 systems for health services administration, and develop and test model systems
			 for use by providers of services;
							(D)develop and test,
			 for use by providers of services, records and information retrieval systems
			 useful in the furnishing of preventive or diagnostic services;
							(E)develop, in
			 collaboration with the pharmaceutical profession, and test, improved
			 administrative practices or improved methods for the reimbursement of
			 independent pharmacies for the cost of furnishing drugs as a covered service;
			 and
							(F)make such other
			 studies as it may consider necessary or promising for the evaluation, or for
			 the improvement, of the operation of this Act.
							(4)Report on use of
			 existing Federal health care facilitiesNot later than 1 year
			 after the date of the enactment of this Act, the Board shall recommend to the
			 Congress one or more proposals for the treatment of health care facilities of
			 the Federal Government.
						(h)Executive
			 Director
						(1)AppointmentThere
			 is hereby established the position of Executive Director of the Board. The
			 Director shall be appointed by the Board and shall serve as secretary to the
			 Board and perform such duties in the administration of this title as the Board
			 may assign.
						(2)DelegationThe
			 Board is authorized to delegate to the Director or to any other officer or
			 employee of the Board or, with the approval of the Secretary of Health and
			 Human Services (and subject to reimbursement of identifiable costs), to any
			 other officer or employee of the Department of Health and Human Services, any
			 of its functions or duties under this Act other than—
							(A)the issuance of
			 regulations; or
							(B)the determination
			 of the availability of funds and their allocation to implement this Act.
							(3)CompensationThe
			 Executive Director of the Board shall be entitled to compensation at a level
			 equivalent to level III of the Executive Schedule, in accordance with section
			 5314 of title 5, United States Code.
						(i)Inspector
			 GeneralThe Inspector General Act of 1978 (5 U.S.C. App.) is
			 amended—
						(1)in section 12(1),
			 by inserting after Corporation; the first place it appears the
			 following: the Chair of the American Health Security Standards
			 Board;;
						(2)in section 12(2),
			 by inserting after Resolution Trust Corporation, the following:
			 the American Health Security Standards Board,; and
						(3)by inserting
			 before section 9 the following:
							
								8M.Special provisions concerning American Health Security
		  Standards BoardThe Inspector General of the American
				Health Security Standards Board, in addition to the other authorities vested by
				this Act, shall have the same authority, with respect to the Board and the
				American Health Security Program under this Act, as the Inspector General for
				the Department of Health and Human Services has with respect to the Secretary
				of Health and Human Services and the medicare and medicaid programs,
				respectively.
								.
						(j)StaffThe
			 Board shall employ such staff as the Board may deem necessary.
					(k)Access to
			 informationThe Secretary of Health and Human Services shall make
			 available to the Board all information available from sources within the
			 Department or from other sources, pertaining to the duties of the Board.
					402.American Health
			 Security Advisory Council
					(a)In
			 generalThe Board shall provide for an American Health Security
			 Advisory Council (in this section referred to as the Council) to
			 advise the Board on its activities.
					(b)MembershipThe
			 Council shall be composed of—
						(1)the Chair of the
			 Board, who shall serve as Chair of the Council; and
						(2)twenty members,
			 not otherwise in the employ of the United States, appointed by the Board
			 without regard to the provisions of title 5, United States Code, governing
			 appointments in the competitive service.
						The
			 appointed members shall include, in accordance with subsection (e), individuals
			 who are representative of State health security programs, public health
			 professionals, providers of health services, and of individuals (who shall
			 constitute a majority of the Council) who are representative of consumers of
			 such services, including a balanced representation of employers, unions,
			 consumer organizations, and population groups with special health care needs.
			 To the greatest extent feasible, the membership of the Council shall represent
			 the various geographic regions of the United States and shall reflect the
			 racial, ethnic, and gender composition of the population of the United
			 States.(c)Terms of
			 membersEach appointed member shall hold office for a term of 4
			 years, except that—
						(1)any member
			 appointed to fill a vacancy occurring during the term for which the member’s
			 predecessor was appointed shall be appointed for the remainder of that term;
			 and
						(2)the terms of the
			 members first taking office shall expire, as designated by the Board at the
			 time of appointment, 5 at the end of the first year, 5 at the end of the second
			 year, 5 at the end of the third year, and 5 at the end of the fourth year after
			 the date of enactment of this Act.
						(d)Vacancies
						(1)In
			 generalThe Board shall fill any vacancy in the membership of the
			 Council in the same manner as the original appointment. The vacancy shall not
			 affect the power of the remaining members to execute the duties of the
			 Council.
						(2)Vacancy
			 appointmentsAny member appointed to fill a vacancy shall serve
			 for the remainder of the term for which the predecessor of the member was
			 appointed.
						(3)ReappointmentThe
			 Board may reappoint an appointed member of the Council for a second term in the
			 same manner as the original appointment.
						(e)Qualifications
						(1)Public health
			 representativesMembers of the Council who are representative of
			 State health security programs and public health professionals shall be
			 individuals who have extensive experience in the financing and delivery of care
			 under public health programs.
						(2)ProvidersMembers
			 of the Council who are representative of providers of health care shall be
			 individuals who are outstanding in fields related to medical, hospital, or
			 other health activities, or who are representative of organizations or
			 associations of professional health practitioners.
						(3)ConsumersMembers
			 who are representative of consumers of such care shall be individuals, not
			 engaged in and having no financial interest in the furnishing of health
			 services, who are familiar with the needs of various segments of the population
			 for personal health services and are experienced in dealing with problems
			 associated with the consumption of such services.
						(f)Duties
						(1)In
			 generalIt shall be the duty of the Council—
							(A)to advise the
			 Board on matters of general policy in the administration of this Act, in the
			 formulation of regulations, and in the performance of the Board’s duties under
			 section 401; and
							(B)to study the
			 operation of this Act and the utilization of health services under it, with a
			 view to recommending any changes in the administration of the Act or in its
			 provisions which may appear desirable.
							(2)ReportThe
			 Council shall make an annual report to the Board on the performance of its
			 functions, including any recommendations it may have with respect thereto, and
			 the Board shall promptly transmit the report to the Congress, together with a
			 report by the Board on any recommendations of the Council that have not been
			 followed.
						(g)StaffThe
			 Council, its members, and any committees of the Council shall be provided with
			 such secretarial, clerical, or other assistance as may be authorized by the
			 Board for carrying out their respective functions.
					(h)MeetingsThe
			 Council shall meet as frequently as the Board deems necessary, but not less
			 than 4 times each year. Upon request by 7 or more members it shall be the duty
			 of the Chair to call a meeting of the Council.
					(i)CompensationMembers
			 of the Council shall be reimbursed by the Board for travel and per diem in lieu
			 of subsistence expenses during the performance of duties of the Board in
			 accordance with subchapter I of chapter 57 of title 5, United States
			 Code.
					(j)FACA not
			 applicableThe provisions of the Federal Advisory Committee Act shall not apply
			 to the Council.
					403.Consultation
			 with private entitiesThe
			 Secretary and the Board shall consult with private entities, such as
			 professional societies, national associations, nationally recognized
			 associations of experts, medical schools and academic health centers, consumer
			 groups, and labor and business organizations in the formulation of guidelines,
			 regulations, policy initiatives, and information gathering to assure the
			 broadest and most informed input in the administration of this Act. Nothing in
			 this Act shall prevent the Secretary from adopting guidelines developed by such
			 a private entity if, in the Secretary’s and Board’s judgment, such guidelines
			 are generally accepted as reasonable and prudent and consistent with this
			 Act.
				404.State health
			 security programs
					(a)Submission of
			 plans
						(1)In
			 generalEach State shall submit to the Board a plan for a State
			 health security program for providing for health care services to the residents
			 of the State in accordance with this Act.
						(2)Regional
			 programsA State may join with 1 or more neighboring States to
			 submit to the Board a plan for a regional health security program instead of
			 separate State health security programs.
						(3)Regional planning
			 mechanismsThe Board shall provide incentives for States to
			 develop regional planning mechanisms to promote the rational distribution of,
			 adequate access to, and efficient use of, tertiary care facilities, equipment,
			 and services.
						(b)Review and
			 approval of plans
						(1)In
			 generalThe Board shall review plans submitted under subsection
			 (a) and determine whether such plans meet the requirements for approval. The
			 Board shall not approve such a plan unless it finds that the plan (or State
			 law) provides, consistent with the provisions of this Act, for the
			 following:
							(A)Payment for
			 required health services for eligible individuals in the State in accordance
			 with this Act.
							(B)Adequate
			 administration, including the designation of a single State agency responsible
			 for the administration (or supervision of the administration) of the
			 program.
							(C)The establishment
			 of a State health security budget.
							(D)Establishment of
			 payment methodologies (consistent with subtitle B of title VII).
							(E)Assurances that
			 individuals have the freedom to choose practitioners and other health care
			 providers for services covered under this Act.
							(F)A procedure for
			 carrying out long-term regional management and planning functions with respect
			 to the delivery and distribution of health care services that—
								(i)ensures
			 participation of consumers of health services and providers of health services;
			 and
								(ii)gives priority to
			 the most acute shortages and maldistributions of health personnel and
			 facilities and the most serious deficiencies in the delivery of covered
			 services and to the means for the speedy alleviation of these
			 shortcomings.
								(G)The licensure and
			 regulation of all health providers and facilities to ensure compliance with
			 Federal and State laws and to promote quality of care.
							(H)Establishment of a
			 quality review system in accordance with section 503.
							(I)Establishment of
			 an independent ombudsman for consumers to register complaints about the
			 organization and administration of the State health security program and to
			 help resolve complaints and disputes between consumers and providers.
							(J)Publication of an
			 annual report on the operation of the State health security program, which
			 report shall include information on cost, progress towards achieving full
			 enrollment, public access to health services, quality review, health outcomes,
			 health professional training, and the needs of medically underserved
			 populations.
							(K)Provision of a
			 fraud and abuse prevention and control unit that the Inspector General
			 determines meets the requirements of section 412(a).
							(L)Prohibit payment in
			 cases of prohibited physician referrals under section 304.
							(2)Consequences of
			 failure to complyIf the Board finds that a State plan submitted
			 under paragraph (1) does not meet the requirements for approval under this
			 section or that a State health security program or specific portion of such
			 program, the plan for which was previously approved, no longer meets such
			 requirements, the Board shall provide notice to the State of such failure and
			 that unless corrective action is taken within a period specified by the Board,
			 the Board shall place the State health security program (or specific portions
			 of such program) in receivership under the jurisdiction of the Board.
						(c)State Health
			 Security Advisory Councils
						(1)In
			 generalFor each State, the Governor shall provide for
			 appointment of a State Health Security Advisory Council to advise and make
			 recommendations to the Governor and State with respect to the implementation of
			 the State health security program in the State.
						(2)MembershipEach
			 State Health Security Advisory Council shall be composed of at least 11
			 individuals. The appointed members shall include individuals who are
			 representative of the State health security program, public health
			 professionals, providers of health services, and of individuals (who shall
			 constitute a majority) who are representative of consumers of such services,
			 including a balanced representation of employers, unions and consumer
			 organizations. To the greatest extent feasible, the membership of each State
			 Health Security Advisory Council shall represent the various geographic regions
			 of the State and shall reflect the racial, ethnic, and gender composition of
			 the population of the State.
						(3)Duties
							(A)In
			 generalEach State Health Security Advisory Council shall review,
			 and submit comments to the Governor concerning the implementation of the State
			 health security program in the State.
							(B)AssistanceEach
			 State Health Security Advisory Council shall provide assistance and technical
			 support to community organizations and public and private non-profit agencies
			 submitting applications for funding under appropriate State and Federal public
			 health programs, with particular emphasis placed on assisting those applicants
			 with broad consumer representation.
							(d)State use of
			 fiscal agents
						(1)In
			 generalEach State health security program, using competitive
			 bidding procedures, may enter into such contracts with qualified entities, such
			 as voluntary associations, as the State determines to be appropriate to process
			 claims and to perform other related functions of fiscal agents under the State
			 health security program.
						(2)RestrictionExcept
			 as the Board may provide for good cause shown, in no case may more than 1
			 contract described in paragraph (1) be entered into under a State health
			 security program.
						405.Complementary
			 conduct of related health programsIn performing functions with respect to
			 health personnel education and training, health research, environmental health,
			 disability insurance, vocational rehabilitation, the regulation of food and
			 drugs, and all other matters pertaining to health, the Secretary of Health and
			 Human Services shall direct all activities of the Department of Health and
			 Human Services toward contributions to the health of the people complementary
			 to this Act.
				BControl over Fraud
			 and Abuse
				411.Application of
			 Federal sanctions to all fraud and abuse under American Health Security
			 ProgramThe following sections
			 of the Social Security Act shall apply
			 to State health security programs in the same manner as they apply to State
			 medical assistance plans under title XIX of such Act (except that in applying
			 such provisions any reference to the Secretary is deemed a reference to the
			 Board):
					(1)Section 1128
			 (relating to exclusion of individuals and entities).
					(2)Section 1128A
			 (civil monetary penalties).
					(3)Section 1128B
			 (criminal penalties).
					(4)Section 1124
			 (relating to disclosure of ownership and related information).
					(5)Section 1126
			 (relating to disclosure of certain owners).
					412.Requirements for
			 operation of State health care fraud and abuse control units
					(a)RequirementIn
			 order to meet the requirement of section 404(b)(1)(K), each State health
			 security program must establish and maintain a health care fraud and abuse
			 control unit (in this section referred to as a fraud unit) that
			 meets requirements of this section and other requirements of the Board. Such a
			 unit may be a State medicaid fraud control unit (described in section 1903(q)
			 of the Social Security Act).
					(b)Structure of
			 unitThe fraud unit must—
						(1)be a single
			 identifiable entity of the State government;
						(2)be separate and
			 distinct from the State agency with principal responsibility for the
			 administration of the State health security program; and
						(3)meet 1 of the
			 following requirements:
							(A)It must be a unit
			 of the office of the State Attorney General or of another department of State
			 government which possesses statewide authority to prosecute individuals for
			 criminal violations.
							(B)If it is in a State
			 the constitution of which does not provide for the criminal prosecution of
			 individuals by a statewide authority and has formal procedures, approved by the
			 Board, that—
								(i)assure its
			 referral of suspected criminal violations relating to the State health
			 insurance plan to the appropriate authority or authorities in the States for
			 prosecution; and
								(ii)assure its
			 assistance of, and coordination with, such authority or authorities in such
			 prosecutions.
								(C)It must have a
			 formal working relationship with the office of the State Attorney General and
			 have formal procedures (including procedures for its referral of suspected
			 criminal violations to such office) which are approved by the Board and which
			 provide effective coordination of activities between the fraud unit and such
			 office with respect to the detection, investigation, and prosecution of
			 suspected criminal violations relating to the State health insurance
			 plan.
							(c)FunctionsThe
			 fraud unit must—
						(1)have the function
			 of conducting a statewide program for the investigation and prosecution of
			 violations of all applicable State laws regarding any and all aspects of fraud
			 in connection with any aspect of the provision of health care services and
			 activities of providers of such services under the State health security
			 program;
						(2)have procedures
			 for reviewing complaints of the abuse and neglect of patients of providers and
			 facilities that receive payments under the State health security program, and,
			 where appropriate, for acting upon such complaints under the criminal laws of
			 the State or for referring them to other State agencies for action; and
						(3)provide for the
			 collection, or referral for collection to a single State agency, of
			 overpayments that are made under the State health security program to providers
			 and that are discovered by the fraud unit in carrying out its
			 activities.
						(d)ResourcesThe
			 fraud unit must—
						(1)employ such
			 auditors, attorneys, investigators, and other necessary personnel;
						(2)be organized in
			 such a manner; and
						(3)provide sufficient
			 resources (as specified by the Board),
						as is
			 necessary to promote the effective and efficient conduct of the unit’s
			 activities.(e)Cooperative
			 agreementsThe fraud unit must have cooperative agreements (as
			 specified by the Board) with—
						(1)similar fraud
			 units in other States;
						(2)the Inspector
			 General; and
						(3)the Attorney
			 General of the United States.
						(f)ReportsThe
			 fraud unit must submit to the Inspector General an application and annual
			 reports containing such information as the Inspector General determines to be
			 necessary to determine whether the unit meets the previous requirements of this
			 section.
					VQuality
			 Assessment
			501.American Health
			 Security Quality Council
				(a)EstablishmentThere
			 is hereby established an American Health Security Quality Council (in this
			 title referred to as the Council).
				(b)Duties of the
			 CouncilThe Council shall perform the following duties:
					(1)Practice
			 guidelinesThe Council shall review and evaluate each practice
			 guideline developed under part B of title IX of the
			 Public Health Service Act. The
			 Council shall determine whether the guideline should be recognized as a
			 national practice guideline to be used under section 204(d) for purposes of
			 determining payments under a State health security program.
					(2)Standards of
			 quality, performance measures, and medical review criteriaThe
			 Council shall review and evaluate each standard of quality, performance
			 measure, and medical review criterion developed under part B of title IX of the
			 Public Health Service Act. The
			 Council shall determine whether the standard, measure, or criterion is
			 appropriate for use in assessing or reviewing the quality of services provided
			 by State health security programs, health care institutions, or health care
			 professionals.
					(3)Criteria for
			 entities conducting quality reviewsThe Council shall develop
			 minimum criteria for competence for entities that can qualify to conduct
			 ongoing and continuous external quality review for State quality review
			 programs under section 503. Such criteria shall require such an entity to be
			 administratively independent of the individual or board that administers the
			 State health security program and shall ensure that such entities do not
			 provide financial incentives to reviewers to favor one pattern of practice over
			 another. The Council shall ensure coordination and reporting by such entities
			 to assure national consistency in quality standards.
					(4)ReportingThe
			 Council shall report to the Board annually on the conduct of activities under
			 such title and shall report to the Board annually specifically on findings from
			 outcomes research and development of practice guidelines that may affect the
			 Board’s determination of coverage of services under section
			 401(f)(1)(G).
					(5)Other
			 functionsThe Council shall perform the functions of the Council
			 described in section 502.
					(c)Appointment and
			 terms of members
					(1)In
			 generalThe Council shall be composed of 10 members appointed by
			 the President. The President shall first appoint individuals on a timely basis
			 so as to provide for the operation of the Council by not later than January 1,
			 2010.
					(2)Selection of
			 membersEach member of the Council shall be a member of a health
			 profession. Five members of the Council shall be physicians. Individuals shall
			 be appointed to the Council on the basis of national reputations for clinical
			 and academic excellence. To the greatest extent feasible, the membership of the
			 Council shall represent the various geographic regions of the United States and
			 shall reflect the racial, ethnic, and gender composition of the population of
			 the United States.
					(3)Terms of
			 membersIndividuals appointed to the Council shall serve for a
			 term of 5 years, except that the terms of 4 of the individuals initially
			 appointed shall be, as designated by the President at the time of their
			 appointment, for 1, 2, 3, and 4 years.
					(d)Vacancies
					(1)In
			 generalThe President shall fill any vacancy in the membership of
			 the Council in the same manner as the original appointment. The vacancy shall
			 not affect the power of the remaining members to execute the duties of the
			 Council.
					(2)Vacancy
			 appointmentsAny member appointed to fill a vacancy shall serve
			 for the remainder of the term for which the predecessor of the member was
			 appointed.
					(3)ReappointmentThe
			 President may reappoint a member of the Council for a second term in the same
			 manner as the original appointment. A member who has served for 2 consecutive
			 5-year terms shall not be eligible for reappointment until 2 years after the
			 member has ceased to serve.
					(e)ChairThe
			 President shall designate 1 of the members of the Council to serve at the will
			 of the President as Chair of the Council.
				(f)CompensationMembers
			 of the Council who are not employees of the Federal Government shall be
			 entitled to compensation at a level equivalent to level II of the Executive
			 Schedule, in accordance with section 5313 of title 5, United States
			 Code.
				502.Development of
			 certain methodologies, guidelines, and standards
				(a)Profiling of
			 patterns of practice; identification of outliersThe Council
			 shall adopt methodologies for profiling the patterns of practice of health care
			 professionals and for identifying outliers (as defined in subsection
			 (e)).
				(b)Centers of
			 excellenceThe Council shall develop guidelines for certain
			 medical procedures designated by the Board to be performed only at tertiary
			 care centers which can meet standards for frequency of procedure performance
			 and intensity of support mechanisms that are consistent with the high
			 probability of desired patient outcome. Reimbursement under this Act for such a
			 designated procedure may only be provided if the procedure was performed at a
			 center that meets such standards.
				(c)Remedial
			 actionsThe Council shall develop standards for education and
			 sanctions with respect to outliers so as to assure the quality of health care
			 services provided under this Act. The Council shall develop criteria for
			 referral of providers to the State licensing board if education proves
			 ineffective in correcting provider practice behavior.
				(d)DisseminationThe
			 Council shall disseminate to the State—
					(1)the methodologies
			 adopted under subsection (a);
					(2)the guidelines
			 developed under subsection (b); and
					(3)the standards
			 developed under subsection (c);
					for use by
			 the States under section 503.(e)Outlier
			 definedIn this title, the term outlier means a
			 health care provider whose pattern of practice, relative to applicable practice
			 guidelines, suggests deficiencies in the quality of health care services being
			 provided.
				503.State quality
			 review programs
				(a)RequirementIn
			 order to meet the requirement of section 404(b)(1)(H), each State health
			 security program shall establish 1 or more qualified entities to conduct
			 quality reviews of persons providing covered services under the program, in
			 accordance with standards established under subsection (b)(1) (except as
			 provided in subsection (b)(2)) and subsection (d).
				(b)Federal
			 standards
					(1)In
			 generalThe Council shall establish standards with respect
			 to—
						(A)the adoption of
			 practice guidelines (whether developed by the Federal Government or other
			 entities);
						(B)the identification
			 of outliers (consistent with methodologies adopted under section
			 502(a));
						(C)the development of
			 remedial programs and monitoring for outliers; and
						(D)the application of
			 sanctions (consistent with the standards developed under section
			 502(c)).
						(2)State
			 discretionA State may apply under subsection (a) standards other
			 than those established under paragraph (1) so long as the State demonstrates to
			 the satisfaction of the Council on an annual basis that the standards applied
			 have been as efficacious in promoting and achieving improved quality of care as
			 the application of the standards established under paragraph (1). Positive
			 improvements in quality shall be documented by reductions in the variations of
			 clinical care process and improvement in patient outcomes.
					(c)QualificationsAn
			 entity is not qualified to conduct quality reviews under subsection (a) unless
			 the entity satisfies the criteria for competence for such entities developed by
			 the Council under section 501(b)(3).
				(d)Internal quality
			 reviewNothing in this section shall preclude an institutional
			 provider from establishing its own internal quality review and enhancement
			 programs.
				504.Elimination of
			 utilization review programs; transition
				(a)IntentIt
			 is the intention of this title to replace by January 1, 2013, random
			 utilization controls with a systematic review of patterns of practice that
			 compromise the quality of care.
				(b)Superseding case
			 reviews
					(1)In
			 generalSubject to the succeeding provisions of this subsection,
			 the program of quality review provided under the previous sections of this
			 title supersede all existing Federal requirements for utilization review
			 programs, including requirements for random case-by-case reviews and programs
			 requiring pre-certification of medical procedures on a case-by-case
			 basis.
					(2)TransitionBefore
			 January 1, 2013, the Board and the States may employ existing utilization
			 review standards and mechanisms as may be necessary to effect the transition to
			 pattern of practice-based reviews.
					(3)ConstructionNothing
			 in this subsection shall be construed—
						(A)as precluding the
			 case-by-case review of the provision of care—
							(i)in
			 individual incidents where the quality of care has significantly deviated from
			 acceptable standards of practice; and
							(ii)with respect to a
			 provider who has been determined to be an outlier; or
							(B)as precluding the
			 case management of catastrophic, mental health, or substance abuse cases or
			 long-term care where such management is necessary to achieve appropriate,
			 cost-effective, and beneficial comprehensive medical care, as provided for in
			 section 204.
						VIHealth Security
			 Budget; Payments; Cost Containment Measures
			ABudgeting and
			 Payments to States
				601.National health
			 security budget
					(a)National health
			 security budget
						(1)In
			 generalBy not later than September 1 before the beginning of
			 each year (beginning with 2010), the Board shall establish a national health
			 security budget, which—
							(A)specifies the
			 total expenditures (including expenditures for administrative costs) to be made
			 by the Federal Government and the States for covered health care services under
			 this Act; and
							(B)allocates those
			 expenditures among the States consistent with section 604.
							Pursuant to
			 subsection (b), such budget for a year shall not exceed the budget for the
			 preceding year increased by the percentage increase in gross domestic
			 product.(2)Division OF
			 budget into componentsThe national health security budget shall
			 consist of at least 4 components:
							(A)A component for
			 quality assessment activities (described in title V).
							(B)A component for
			 health professional education expenditures.
							(C)A component for
			 administrative costs.
							(D)A component (in
			 this title referred to as the operating component) for operating
			 and other expenditures not described in subparagraphs (A) through (C),
			 consisting of amounts not included in the other components. A State may provide
			 for the allocation of this component between capital expenditures and other
			 expenditures.
							(3)Allocation among
			 componentsTaking into account the State health security budgets
			 established and submitted under section 603, the Board shall allocate the
			 national health security budget among the components in a manner that—
							(A)assures a fair
			 allocation for quality assessment activities (consistent with the national
			 health security spending growth limit); and
							(B)assures that the
			 health professional education expenditure component is sufficient to provide
			 for the amount of health professional education expenditures sufficient to meet
			 the need for covered health care services (consistent with the national health
			 security spending growth limit under subsection (b)(2)).
							(b)Basis for total
			 expenditures
						(1)In
			 generalThe total expenditures specified in such budget shall be
			 the sum of the capitation amounts computed under section 602(a) and the amount
			 of Federal administrative expenditures needed to carry out this Act.
						(2)National health
			 security spending growth limitFor purposes of this subtitle, the
			 national health security spending growth limit described in this paragraph for
			 a year is (A) zero, or, if greater, (B) the average annual percentage increase
			 in the gross domestic product (in current dollars) during the 3-year period
			 beginning with the first quarter of the fourth previous year to the first
			 quarter of the previous year minus the percentage increase (if any) in the
			 number of eligible individuals residing in any State the United States from the
			 first quarter of the second previous year to the first quarter of the previous
			 year.
						(c)DefinitionsIn
			 this title:
						(1)Capital
			 expendituresThe term capital expenditures means
			 expenses for the purchase, lease, construction, or renovation of capital
			 facilities and for equipment and includes return on equity capital.
						(2)Health
			 professional education expendituresThe term health
			 professional education expenditures means expenditures in hospitals and
			 other health care facilities to cover costs associated with teaching and
			 related research activities.
						602.Computation of
			 individual and State capitation amounts
					(a)Capitation
			 amounts
						(1)Individual
			 capitation amountsIn establishing the national health security
			 budget under section 601(a) and in computing the national average per capita
			 cost under subsection (b) for each year, the Board shall establish a method for
			 computing the capitation amount for each eligible individual residing in each
			 State. The capitation amount for an eligible individual in a State classified
			 within a risk group (established under subsection (d)(2)) is the product
			 of—
							(A)a national average
			 per capita cost for all covered health care services (computed under subsection
			 (b));
							(B)the State
			 adjustment factor (established under subsection (c)) for the State; and
							(C)the risk
			 adjustment factor (established under subsection (d)) for the risk group.
							(2)State capitation
			 amount
							(A)In
			 generalFor purposes of this title, the term State
			 capitation amount means, for a State for a year, the sum of the
			 capitation amounts computed under paragraph (1) for all the residents of the
			 State in the year, as estimated by the Board before the beginning of the year
			 involved.
							(B)Use of
			 statistical modelThe Board may provide for the computation of
			 State capitation amounts based on statistical models that fairly reflect the
			 elements that comprise the State capitation amount described in subparagraph
			 (A).
							(C)Population
			 informationThe Bureau of the Census shall assist the Board in
			 determining the number, place of residence, and risk group classification of
			 eligible individuals.
							(b)Computation of
			 national average per capita cost
						(1)For
			 2010For 2010, the national average per capita cost under this
			 paragraph is equal to—
							(A)the average per
			 capita health care expenditures in the United States in 2008 (as estimated by
			 the Board);
							(B)increased to 2009
			 by the Board’s estimate of the actual amount of such per capita expenditures
			 during 2009; and
							(C)updated to 2010 by
			 the national health security spending growth limit specified in section
			 601(b)(2) for 2010.
							(2)For succeeding
			 yearsFor each succeeding year, the national average per capita
			 cost under this subsection is equal to the national average per capita cost
			 computed under this subsection for the previous year increased by the national
			 health security spending growth limit (specified in section 601(b)(2)) for the
			 year involved.
						(c)State adjustment
			 factors
						(1)In
			 generalSubject to the succeeding paragraphs of this subsection,
			 the Board shall develop for each State a factor to adjust the national average
			 per capita costs to reflect differences between the State and the United States
			 in—
							(A)average labor and
			 nonlabor costs that are necessary to provide covered health services;
							(B)any social,
			 environmental, or geographic condition affecting health status or the need for
			 health care services, to the extent such a condition is not taken into account
			 in the establishment of risk groups under subsection (d);
							(C)the geographic
			 distribution of the State’s population, particularly the proportion of the
			 population residing in medically underserved areas, to the extent such a
			 condition is not taken into account in the establishment of risk groups under
			 subsection (d); and
							(D)any other factor
			 relating to operating costs required to assure equitable distribution of funds
			 among the States.
							(2)Modification of
			 health professional education componentWith respect to the
			 portion of the national health security budget allocated to expenditures for
			 health professional education, the Board shall modify the State adjustment
			 factors so as to take into account—
							(A)differences among
			 States in health professional education programs in operation as of the date of
			 the enactment of this Act; and
							(B)differences among
			 States in their relative need for expenditures for health professional
			 education, taking into account the health professional education expenditures
			 proposed in State health security budgets under section 603(a).
							(3)Budget
			 neutralityThe State adjustment factors, as modified under
			 paragraph (2), shall be applied under this subsection in a manner that results
			 in neither an increase nor a decrease in the total amount of the Federal
			 contributions to all State health security programs under subsection (b) as a
			 result of the application of such factors.
						(4)Phase-inIn
			 applying State adjustment factors under this subsection during the 5-year
			 period beginning with 2010, the Board shall phase-in, over such period, the use
			 of factors described in paragraph (1) in a manner so that the adjustment factor
			 for a State is based on a blend of such factors and a factor that reflects the
			 relative actual average per capita costs of health services of the different
			 States as of the time of enactment of this Act.
						(5)Periodic
			 adjustmentIn establishing the national health security budget
			 before the beginning of each year, the Board shall provide for appropriate
			 adjustments in the State adjustment factors under this subsection.
						(d)Adjustments for
			 risk group classification
						(1)In
			 generalThe Board shall develop an adjustment factor to the
			 national average per capita costs computed under subsection (b) for individuals
			 classified in each risk group (as designated under paragraph (2)) to reflect
			 the difference between the average national average per capita costs and the
			 national average per capita cost for individuals classified in the risk
			 group.
						(2)Risk
			 groupsThe Board shall designate a series of risk groups,
			 determined by age, health indicators, and other factors that represent distinct
			 patterns of health care services utilization and costs.
						(3)Periodic
			 adjustmentIn establishing the national health security budget
			 before the beginning of each year, the Board shall provide for appropriate
			 adjustments in the risk adjustment factors under this subsection.
						603.State health
			 security budgets
					(a)Establishment
			 and submission of budgets
						(1)In
			 generalEach State health security program shall establish and
			 submit to the Board for each year a proposed and a final State health security
			 budget, which specifies the following:
							(A)The total
			 expenditures (including expenditures for administrative costs) to be made under
			 the program in the State for covered health care services under this Act,
			 consistent with subsection (b), broken down as follows:
								(i)By
			 the 4 components (described in section 601(a)(2)), consistent with subsection
			 (b).
								(ii)Within the
			 operating component—
									(I)expenditures for
			 operating costs of hospitals and other facility-based services in the
			 State;
									(II)expenditures for
			 payment to comprehensive health service organizations;
									(III)expenditures for
			 payment of services provided by health care practitioners; and
									(IV)expenditures for
			 other covered items and services.
									Amounts
			 included in the operating component include amounts that may be used by
			 providers for capital expenditures.(B)The total revenues
			 required to meet the State health security expenditures.
							(2)Proposed budget
			 deadlineThe proposed budget for a year shall be submitted under
			 paragraph (1) not later than June 1 before the year.
						(3)Final
			 budgetThe final budget for a year shall—
							(A)be established and
			 submitted under paragraph (1) not later than October 1 before the year,
			 and
							(B)take into account
			 the amounts established under the national health security budget under section
			 601 for the year.
							(4)Adjustment in
			 allocations permitted
							(A)In
			 generalSubject to subparagraphs (B) and (C), in the case of a
			 final budget, a State may change the allocation of amounts among
			 components.
							(B)NoticeNo
			 such change may be made unless the State has provided prior notice of the
			 change to the Board.
							(C)DenialSuch
			 a change may not be made if the Board, within such time period as the Board
			 specifies, disapproves such change.
							(b)Expenditure
			 limits
						(1)In
			 generalThe total expenditures specified in each State health
			 security budget under subsection (a)(1) shall take into account Federal
			 contributions made under section 604.
						(2)Limit on claims
			 processing and billing expendituresEach State health security
			 budget shall provide that State administrative expenditures, including
			 expenditures for claims processing and billing, shall not exceed 3 percent of
			 the total expenditures under the State health security program, unless the
			 Board determines, on a case-by-case basis, that additional administrative
			 expenditures would improve health care quality and cost effectiveness.
						(3)Worker
			 assistanceA State health security program may provide that, for
			 budgets for years before 2013, up to 1 percent of the budget may be used for
			 purposes of programs providing assistance to workers who are currently
			 performing functions in the administration of the health insurance system and
			 who may experience economic dislocation as a result of the implementation of
			 the program.
						(c)Approval process
			 for capital expenditures permittedNothing in this title shall be
			 construed as preventing a State health security program from providing for a
			 process for the approval of capital expenditures based on information derived
			 from regional planning agencies.
					604.Federal payments
			 to States
					(a)In
			 generalEach State with an approved State health security program
			 is entitled to receive, from amounts in the American Health Security Trust
			 Fund, on a monthly basis each year, of an amount equal to one-twelfth of the
			 product of—
						(1)the State
			 capitation amount (computed under section 602(a)(2)) for the State for the
			 year; and
						(2)the Federal
			 contribution percentage (established under subsection (b)).
						(b)Federal
			 contribution percentageThe Board shall establish a formula for
			 the establishment of a Federal contribution percentage for each State. Such
			 formula shall take into consideration a State’s per capita income and revenue
			 capacity and such other relevant economic indicators as the Board determines to
			 be appropriate. In addition, during the 5-year period beginning with 2010, the
			 Board may provide for a transition adjustment to the formula in order to take
			 into account current expenditures by the State (and local governments thereof)
			 for health services covered under the State health security program. The
			 weighted-average Federal contribution percentage for all States shall equal 86
			 percent and in no event shall such percentage be less than 81 percent nor more
			 than 91 percent.
					(c)Use of
			 paymentsAll payments made under this section may only be used to
			 carry out the State health security program.
					(d)Effect of
			 spending excess or surplus
						(1)Spending
			 excessIf a State exceeds it’s budget in a given year, the State
			 shall continue to fund covered health services from its own revenues.
						(2)SurplusIf
			 a State provides all covered health services for less than the budgeted amount
			 for a year, it may retain its Federal payment for that year for uses consistent
			 with this Act.
						605.Account for
			 health professional education expenditures
					(a)Separate
			 accountEach State health security program shall—
						(1)include a separate
			 account for health professional education expenditures; and
						(2)specify the general
			 manner, consistent with subsection (b), in which such expenditures are to be
			 distributed among different types of institutions and the different areas of
			 the State.
						(b)Distribution
			 rulesThe distribution of funds to hospitals and other health
			 care facilities from the account must conform to the following
			 principles:
						(1)The disbursement
			 of funds must be consistent with achievement of the national and program goals
			 (specified in section 701(b)) within the State health security program and the
			 distribution of funds from the account must be conditioned upon the receipt of
			 such reports as the Board may require in order to monitor compliance with such
			 goals.
						(2)The distribution
			 of funds from the account must take into account the potentially higher costs
			 of placing health professional students in clinical education programs in
			 health professional shortage areas.
						BPayments by States
			 to Providers
				611.Payments to
			 hospitals and other facility-based services for operating expenses on the basis
			 of approved global budgets
					(a)Direct payment
			 under global budgetPayment for operating expenses for
			 institutional and facility-based care, including hospital services and nursing
			 facility services, under State health security programs shall be made directly
			 to each institution or facility by each State health security program under an
			 annual prospective global budget approved under the program. Such a budget
			 shall include payment for outpatient care and non-facility-based care that is
			 furnished by or through the facility. In the case of a hospital that is wholly
			 owned (or controlled) by a comprehensive health service organization that is
			 paid under section 614 on the basis of a global budget, the global budget of
			 the organization shall include the budget for the hospital.
					(b)Annual
			 negotiations; budget approval
						(1)In
			 generalThe prospective global budget for an institution or
			 facility shall—
							(A)be developed
			 through annual negotiations between—
								(i)a
			 panel of individuals who are appointed by the Governor of the State and who
			 represent consumers, labor, business, and the State government; and
								(ii)the
			 institution or facility; and
								(B)be based on a
			 nationally uniform system of cost accounting established under standards of the
			 Board.
							(2)ConsiderationsIn
			 developing a budget through negotiations, there shall be taken into account at
			 least the following:
							(A)With respect to
			 inpatient hospital services, the number, and classification by
			 diagnosis-related group, of discharges.
							(B)An institution’s
			 or facility’s past expenditures.
							(C)The extent to
			 which debt service for capital expenditures has been included in the proposed
			 operating budget.
							(D)The extent to
			 which capital expenditures are financed directly or indirectly through
			 reductions in direct care to patients, including (but not limited to)
			 reductions in registered nursing staffing patterns or changes in emergency room
			 or primary care services or availability.
							(E)Change in the
			 consumer price index and other price indices.
							(F)The cost of
			 reasonable compensation to health care practitioners.
							(G)The compensation
			 level of the institution’s or facility’s work force.
							(H)The extent to
			 which the institution or facility is providing health care services to meet the
			 needs of residents in the area served by the institution or facility, including
			 the institution’s or facility’s occupancy level.
							(I)The institution’s
			 or facility’s previous financial and clinical performance, based on utilization
			 and outcomes data provided under this Act.
							(J)The type of
			 institution or facility, including whether the institution or facility is part
			 of a clinical education program or serves a health professional education,
			 research or other training purpose.
							(K)Technological
			 advances or changes.
							(L)Costs of the
			 institution or facility associated with meeting Federal and State
			 regulations.
							(M)The costs
			 associated with necessary public outreach activities.
							(N)In the case of a
			 for-profit facility, a reasonable rate of return on equity capital, independent
			 of those operating expenses necessary to fulfill the objectives of this
			 Act.
							(O)Incentives to
			 facilities that maintain costs below previous reasonable budgeted levels
			 without reducing the care provided.
							(P)With respect to
			 facilities that provide mental health services and substance abuse treatment
			 services, any additional costs involved in the treatment of dually diagnosed
			 individuals.
							The portion
			 of such a budget that relates to expenditures for health professional education
			 shall be consistent with the State health security budget for such
			 expenditures.(3)Provision of
			 required information; diagnosis-related groupNo budget for an
			 institution or facility for a year may be approved unless the institution or
			 facility has submitted on a timely basis to the State health security program
			 such information as the program or the Board shall specify, including in the
			 case of hospitals information on discharges classified by diagnosis-related
			 group.
						(c)Adjustments in
			 approved budgets
						(1)Adjustments to
			 global budgets that contract with comprehensive health service
			 organizationsEach State health security program shall develop an
			 administrative mechanism for reducing operating funds to institutions or
			 facilities in proportion to payments made to such institutions or facilities
			 for services contracted for by a comprehensive health service
			 organization.
						(2)AmendmentsIn
			 accordance with standards established by the Board, an operating and capital
			 budget approved under this section for a year may be amended before, during, or
			 after the year if there is a substantial change in any of the factors relevant
			 to budget approval.
						(d)Donations
			 permissibleThe States health security programs may permit
			 institutions and facilities to raise funds from private sources to pay for
			 newly constructed facilities, major renovations, and equipment. The expenditure
			 of such funds, whether for operating or capital expenditures, does not obligate
			 the State health security program to provide for continued support for such
			 expenditures unless included in an approved global budget.
					612.Payments to
			 health care practitioners based on prospective fee schedule
					(a)Fee for
			 service
						(1)In
			 generalEvery independent health care practitioner is entitled to
			 be paid, for the provision of covered health services under the State health
			 security program, a fee for each billable covered service.
						(2)Global fee
			 payment methodologiesThe Board shall establish models and
			 encourage State health security programs to implement alternative payment
			 methodologies that incorporate global fees for related services (such as all
			 outpatient procedures for treatment of a condition) or for a basic group of
			 services (such as primary care services) furnished to an individual over a
			 period of time, in order to encourage continuity and efficiency in the
			 provision of services. Such methodologies shall be designed to ensure a high
			 quality of care.
						(3)Billing
			 deadlines; electronic billingA State health security program may
			 deny payment for any service of an independent health care practitioner for
			 which it did not receive a bill and appropriate supporting documentation (which
			 had been previously specified) within 30 days after the date the service was
			 provided. Such a program may require that bills for services for which payment
			 may be made under this section, or for any class of such services, be submitted
			 electronically.
						(b)Payment rates
			 based on negotiated prospective fee schedulesWith respect to any
			 payment method for a class of services of practitioners, the State health
			 security program shall establish, on a prospective basis, a payment schedule.
			 The State health security program may establish such a schedule after
			 negotiations with organizations representing the practitioners involved. Such
			 fee schedules shall be designed to provide incentives for practitioners to
			 choose primary care medicine, including general internal medicine and
			 pediatrics, over medical specialization. Nothing in this section shall be
			 construed as preventing a State from adjusting the payment schedule amounts on
			 a quarterly or other periodic basis depending on whether expenditures under the
			 schedule will exceed the budgeted amount with respect to such
			 expenditures.
					(c)Billable covered
			 service definedIn this section, the term billable covered
			 service means a service covered under section 201 for which a
			 practitioner is entitled to compensation by payment of a fee determined under
			 this section.
					613.Payments to
			 comprehensive health service organizations
					(a)In
			 generalPayment under a State health security program to a
			 comprehensive health service organization to its enrollees shall be determined
			 by the State—
						(1)based on a global
			 budget described in section 611; or
						(2)based on the basic
			 capitation amount described in subsection (b) for each of its enrollees.
						(b)Basic capitation
			 amount
						(1)In
			 generalThe basic capitation amount described in this subsection
			 for an enrollee shall be determined by the State health security program on the
			 basis of the average amount of expenditures that is estimated would be made
			 under the State health security program for covered health care services for an
			 enrollee, based on actuarial characteristics (as defined by the State health
			 security program).
						(2)Adjustment for
			 special health needsThe State health security program shall
			 adjust such average amounts to take into account the special health needs,
			 including a disproportionate number of medically underserved individuals, of
			 populations served by the organization.
						(3)Adjustment for
			 services not providedThe State health security program shall
			 adjust such average amounts to take into account the cost of covered health
			 care services that are not provided by the comprehensive health service
			 organization under section 303(a).
						614.Payments for
			 community-based primary health services
					(a)In
			 generalIn the case of community-based primary health services,
			 subject to subsection (b), payments under a State health security program
			 shall—
						(1)be based on a
			 global budget described in section 611;
						(2)be based on the
			 basic primary care capitation amount described in subsection (c) for each
			 individual enrolled with the provider of such services; or
						(3)be made on a
			 fee-for-service basis under section 612.
						(b)Payment
			 adjustmentPayments under subsection (a) may include, consistent
			 with the budgets developed under this title—
						(1)an additional
			 amount, as set by the State health security program, to cover the costs
			 incurred by a provider which serves persons not covered by this Act whose
			 health care is essential to overall community health and the control of
			 communicable disease, and for whom the cost of such care is otherwise
			 uncompensated;
						(2)an additional
			 amount, as set by the State health security program, to cover the reasonable
			 costs incurred by a provider that furnishes case management services (as
			 defined in section 1915(g)(2) of the Social
			 Security Act), transportation services, and translation services;
			 and
						(3)an additional
			 amount, as set by the State health security program, to cover the costs
			 incurred by a provider in conducting health professional education programs in
			 connection with the provision of such services.
						(c)Basic primary
			 care capitation amount
						(1)In
			 generalThe basic primary care capitation amount described in
			 this subsection for an enrollee with a provider of community-based primary
			 health services shall be determined by the State health security program on the
			 basis of the average amount of expenditures that is estimated would be made
			 under the State health security program for such an enrollee, based on
			 actuarial characteristics (as defined by the State health security
			 program).
						(2)Adjustment for
			 special health needsThe State health security program shall
			 adjust such average amounts to take into account the special health needs,
			 including a disproportionate number of medically underserved individuals, of
			 populations served by the provider.
						(3)Adjustment for
			 services not providedThe State health security program shall
			 adjust such average amounts to take into account the cost of community-based
			 primary health services that are not provided by the provider.
						(d)Community-based
			 primary health services definedIn this section, the term
			 community-based primary health services has the meaning given such
			 term in section 202(a).
					615.Payments for
			 prescription drugs
					(a)Establishment of
			 list
						(1)In
			 generalThe Board shall establish a list of approved prescription
			 drugs and biologicals that the Board determines are necessary for the
			 maintenance or restoration of health or of employability or self-management and
			 eligible for coverage under this Act.
						(2)ExclusionsThe
			 Board may exclude reimbursement under this Act for ineffective, unsafe, or
			 over-priced products where better alternatives are determined to be
			 available.
						(b)PricesFor
			 each such listed prescription drug or biological covered under this Act, for
			 insulin, and for medical foods, the Board shall from time to time determine a
			 product price or prices which shall constitute the maximum to be recognized
			 under this Act as the cost of a drug to a provider thereof. The Board may
			 conduct negotiations, on behalf of State health security programs, with product
			 manufacturers and distributors in determining the applicable product price or
			 prices.
					(c)Charges by
			 independent pharmaciesEach State health security program shall
			 provide for payment for a prescription drug or biological or insulin furnished
			 by an independent pharmacy based on the drug’s cost to the pharmacy (not in
			 excess of the applicable product price established under subsection (b)) plus a
			 dispensing fee. In accordance with standards established by the Board, each
			 State health security program, after consultation with representatives of the
			 pharmaceutical profession, shall establish schedules of dispensing fees,
			 designed to afford reasonable compensation to independent pharmacies after
			 taking into account variations in their cost of operation resulting from
			 regional differences, differences in the volume of prescription drugs
			 dispensed, differences in services provided, the need to maintain expenditures
			 within the budgets established under this title, and other relevant
			 factors.
					616.Payments for
			 approved devices and equipment
					(a)Establishment of
			 listThe Board shall establish a list of approved durable medical
			 equipment and therapeutic devices and equipment (including eyeglasses, hearing
			 aids, and prosthetic appliances), that the Board determines are necessary for
			 the maintenance or restoration of health or of employability or self-management
			 and eligible for coverage under this Act.
					(b)Considerations
			 and conditionsIn establishing the list under subsection (a), the
			 Board shall take into consideration the efficacy, safety, and cost of each item
			 contained on such list, and shall attach to any item such conditions as the
			 Board determines appropriate with respect to the circumstances under which, or
			 the frequency with which, the item may be prescribed.
					(c)PricesFor
			 each such listed item covered under this Act, the Board shall from time to time
			 determine a product price or prices which shall constitute the maximum to be
			 recognized under this Act as the cost of the item to a provider thereof. The
			 Board may conduct negotiations, on behalf of State health security programs,
			 with equipment and device manufacturers and distributors in determining the
			 applicable product price or prices.
					(d)ExclusionsThe
			 Board may exclude from coverage under this Act ineffective, unsafe, or
			 overpriced products where better alternatives are determined to be
			 available.
					617.Payments for
			 other items and servicesIn
			 the case of payment for other covered health services, the amount of payment
			 under a State health security program shall be established by the
			 program—
					(1)in accordance with
			 payment methodologies which are specified by the Board, after consultation with
			 the American Health Security Advisory Council, or methodologies established by
			 the State under section 620; and
					(2)consistent with
			 the State health security budget.
					618.Payment
			 incentives for medically underserved areas
					(a)Model payment
			 methodologiesIn addition to the payment amounts otherwise
			 provided in this title, the Board shall establish model payment methodologies
			 and other incentives that promote the provision of covered health care services
			 in medically underserved areas, particularly in rural and inner-city
			 underserved areas.
					(b)ConstructionNothing
			 in this title shall be construed as limiting the authority of State health
			 security programs to increase payment amounts or otherwise provide additional
			 incentives, consistent with the State health security budget, to encourage the
			 provision of medically necessary and appropriate services in underserved
			 areas.
					619.Authority for
			 alternative payment methodologiesA State health security program, as part of
			 its plan under section 404(a), may use a payment methodology other than a
			 methodology required under this subtitle so long as—
					(1)such payment
			 methodology does not affect the entitlement of individuals to coverage, the
			 weighting of fee schedules to encourage an increase in the number of primary
			 care providers, the ability of individuals to choose among qualified providers,
			 the benefits covered under the program, or the compliance of the program with
			 the State health security budget under subtitle A; and
					(2)the program submits
			 periodic reports to the Board showing the operation and effectiveness of the
			 alternative methodology, in order for the Board to evaluate the appropriateness
			 of applying the alternative methodology to other States.
					CMandatory
			 assignment and administrative provisions
				631.Mandatory
			 assignment
					(a)No balance
			 billingPayments for benefits under this Act shall constitute
			 payment in full for such benefits and the entity furnishing an item or service
			 for which payment is made under this Act shall accept such payment as payment
			 in full for the item or service and may not accept any payment or impose any
			 charge for any such item or service other than accepting payment from the State
			 health security program in accordance with this Act.
					(b)EnforcementIf
			 an entity knowingly and willfully bills for an item or service or accepts
			 payment in violation of subsection (a), the Board may apply sanctions against
			 the entity in the same manner as sanctions could have been imposed under
			 section 1842(j)(2) of the Social Security
			 Act for a violation of section 1842(j)(1) of such Act. Such
			 sanctions are in addition to any sanctions that a State may impose under its
			 State health security program.
					632.Procedures for
			 reimbursement; appeals
					(a)Procedures for
			 reimbursementIn accordance with standards issued by the Board, a
			 State health security program shall establish a timely and administratively
			 simple procedure to assure payment within 60 days of the date of submission of
			 clean claims by providers under this Act.
					(b)Appeals
			 processEach State health security program shall establish an
			 appeals process to handle all grievances pertaining to payment to providers
			 under this title.
					VIIPromotion of
			 Primary Health Care; Development of Health Service Capacity; Programs to Assist
			 the Medically Underserved
			APromotion and
			 Expansion of Primary Care Professional Training
				701.Role of Board;
			 establishment of primary care professional output goals
					(a)In
			 generalThe Board is responsible for—
						(1)coordinating
			 health professional education policies and goals, in consultation with the
			 Secretary of Health and Human Services (in this title referred to as the
			 Secretary), to achieve the national goals specified in
			 subsection (b);
						(2)overseeing the
			 health professional education expenditures of the State health security
			 programs from the account established under section 602(c);
						(3)developing and
			 maintaining, in cooperation with the Secretary, a system to monitor the number
			 and specialties of individuals through their health professional education, any
			 postgraduate training, and professional practice; and
						(4)developing,
			 coordinating, and promoting other policies that expand the number of primary
			 care practitioners.
						(b)National
			 goalsThe national goals specified in this subsection are as
			 follows:
						(1)Graduate medical
			 educationBy not later than 5 years after the date of the
			 enactment of this Act, at least 50 percent of the residents in medical
			 residency education programs (as defined in subsection (e)(1)) are primary care
			 residents (as defined in subsection (e)(3)).
						(2)Midlevel primary
			 care practitionersTo assure an adequate supply of primary care
			 practitioners, there shall be a number, specified by the Board, of midlevel
			 primary care practitioners (as defined in subsection (e)(2)) employed in the
			 health care system as of January 1, 2013.
						(c)Method for
			 attainment of national goal for graduate medical education; program
			 goals
						(1)In
			 generalThe Board shall establish a method of applying the
			 national goal in subsection (b)(1) to program goals for each medical residency
			 education program or to medical residency education consortia.
						(2)ConsiderationThe
			 program goals under paragraph (1) shall be based on the distribution of medical
			 schools and other teaching facilities within each State health security
			 program, and the number of positions for graduate medical education.
						(3)Medical
			 residency education consortiumIn this subsection, the term
			 medical residency education consortium means a consortium of
			 medical residency education programs in a contiguous geographic area (which may
			 be an interstate area) if the consortium—
							(A)includes at least
			 1 medical school with a teaching hospital and related teaching settings;
			 and
							(B)has an affiliation
			 with qualified community-based primary health service providers described in
			 section 202(a) and with at least 1 comprehensive health service organization
			 established under section 303.
							(4)Enforcement
			 through State health security budgetsThe Board shall develop a
			 formula for reducing payments to State health security programs (that provide
			 for payments to a medical residency education program) that failed to meet the
			 goal for the program established under this subsection.
						(d)Method for
			 attainment of national goal for midlevel primary care
			 practitionersTo assist in attaining the national goal identified
			 in subsection (b)(2), the Board shall—
						(1)advise the Public
			 Health Service on allocations of funding under titles VII and VIII of the
			 Public Health Service Act, the
			 National Health Service Corps, and other programs in order to increase the
			 supply of midlevel primary care practitioners; and
						(2)commission a study
			 of the potential benefits and disadvantages of expanding the scope of practice
			 authorized under State laws for any class of midlevel primary care
			 practitioners.
						(e)DefinitionsIn
			 this title:
						(1)Medical
			 residency education programThe term medical residency
			 education program means a program that provides education and training
			 to graduates of medical schools in order to meet requirements for licensing and
			 certification as a physician, and includes the medical school supervising the
			 program and includes the hospital or other facility in which the program is
			 operated.
						(2)Midlevel primary
			 care practitionerThe term midlevel primary care
			 practitioner means a clinical nurse practitioner, certified nurse
			 midwife, physician assistance, or other nonphysician practitioner, specified by
			 the Board, as authorized to practice under State law.
						(3)Primary care
			 residentThe term primary care resident means (in
			 accordance with criteria established by the Board) a resident being trained in
			 a distinct program of family practice medicine, general practice, general
			 internal medicine, or general pediatrics.
						702.Establishment of
			 Advisory Committee on Health Professional Education
					(a)In
			 generalThe Board shall provide for an Advisory Committee on
			 Health Professional Education (in this section referred to as the
			 Committee) to advise the Board on its activities under section
			 701.
					(b)MembershipThe
			 Committee shall be composed of—
						(1)the Chair of the
			 Board, who shall serve as Chair of the Committee; and
						(2)12 members, not
			 otherwise in the employ of the United States, appointed by the Board without
			 regard to the provisions of title 5, United States Code, governing appointments
			 in the competitive service.
						The
			 appointed members shall provide a balanced point of view with respect to health
			 professional education, primary care disciplines, and health care policy and
			 shall include individuals who are representative of medical schools, other
			 health professional schools, residency programs, primary care practitioners,
			 teaching hospitals, professional associations, public health organizations,
			 State health security programs, and consumers.(c)Terms of
			 membersEach appointed member shall hold office for a term of 5
			 years, except that—
						(1)any member
			 appointed to fill a vacancy occurring during the term for which the member’s
			 predecessor was appointed shall be appointed for the remainder of that term;
			 and
						(2)the terms of the
			 members first taking office shall expire, as designated by the Board at the
			 time of appointment, 2 at the end of the second year, 2 at the end of the third
			 year, 2 at the end of the fourth year, and 3 at the end of the fifth year after
			 the date of enactment of this Act.
						(d)Vacancies
						(1)In
			 generalThe Board shall fill any vacancy in the membership of the
			 Committee in the same manner as the original appointment. The vacancy shall not
			 affect the power of the remaining members to execute the duties of the
			 Committee.
						(2)Vacancy
			 appointmentsAny member appointed to fill a vacancy shall serve
			 for the remainder of the term for which the predecessor of the member was
			 appointed.
						(3)ReappointmentThe
			 Board may reappoint an appointed member of the Committee for a second term in
			 the same manner as the original appointment.
						(e)DutiesIt
			 shall be the duty of the Committee to advise the Board concerning graduate
			 medical education policies under this title.
					(f)StaffThe
			 Committee, its members, and any committees of the Committee shall be provided
			 with such secretarial, clerical, or other assistance as may be authorized by
			 the Board for carrying out their respective functions.
					(g)MeetingsThe
			 Committee shall meet as frequently as the Board deems necessary, but not less
			 than 4 times each year. Upon request by 4 or more members it shall be the duty
			 of the Chair to call a meeting of the Committee.
					(h)CompensationMembers
			 of the Committee shall be reimbursed by the Board for travel and per diem in
			 lieu of subsistence expenses during the performance of duties of the Board in
			 accordance with subchapter I of chapter 57 of title 5, United States
			 Code.
					(i)FACA not
			 applicableThe provisions of the Federal Advisory Committee Act shall not apply
			 to the Committee.
					703.Grants for
			 health professions education, nurse education, and the National Health Service
			 Corps
					(a)Transfers to
			 Public Health ServiceFrom the amounts provided under subsection
			 (c), the Board shall make transfers from the American Health Security Trust
			 Fund to the Public Health Service under subpart II of part D of title III,
			 title VII, and title VIII of the Public Health
			 Service Act for the support of the National Health Service Corps,
			 health professions education, and nursing education, including education of
			 clinical nurse practitioners, certified registered nurse anesthetists,
			 certified nurse midwives, and physician assistants. Of the amounts so
			 transferred in each year, not less than 50 percent shall be expended for the
			 support of the National Health Service Corps.
					(b)Range of
			 fundsThe amount of transfers under subsection (a) for any fiscal
			 year shall be an amount (specified by the Board each year) not less than
			 4/100 percent and not to exceed 6/100
			 percent of the amounts the Board estimates will be expended from the Trust Fund
			 in the fiscal year.
					(c)Funds
			 supplemental to other fundsThe funds provided under this section
			 with respect to provision of services are in addition to, and not in
			 replacement of, funds made available under the provisions referred to in
			 subsection (a) and shall be administered in accordance with the terms of such
			 provisions. The Board shall make no transfer of funds under this section for
			 any fiscal year for which the total appropriations for the programs authorized
			 by such provisions are less than the total amount appropriated for such
			 programs in fiscal year 2008.
					BDirect Health Care
			 Delivery
				711.Set-aside for
			 public health
					(a)Transfers to
			 Public Health ServiceFrom the amounts provided under subsection
			 (c), the Board shall make transfers from the American Health Security Trust
			 Fund to the Public Health Service for the following purposes (other than
			 payment for services covered under title II):
						(1)For payments to
			 States under the maternal and child health block grants under title V of the
			 Social Security Act.
						(2)For prevention and
			 treatment of tuberculosis under section 317 of the
			 Public Health Service Act.
						(3)For the prevention
			 and treatment of sexually transmitted diseases under section 318 of the
			 Public Health Service Act.
						(4)Preventive health
			 block grants under part A of title XIX of the Public Health Service Act.
						(5)Grants to States
			 for community mental health services under subpart I of part B of title XIX of
			 the Public Health Service Act.
						(6)Grants to States
			 for prevention and treatment of substance abuse under subpart II of part B of
			 title XIX of the Public Health Service
			 Act.
						(7)Grants for HIV
			 health care services under parts A, B, and C of title XXVI of the
			 Public Health Service Act.
						(8)Public health
			 formula grants described in subsection (d).
						(b)Range of
			 fundsThe amount of transfers under subsection (a) for any fiscal
			 year shall be an amount (specified by the Board each year) not less than
			 1/10 percent and not to exceed 14/100
			 percent of the amounts the Board estimates will be expended from the Trust Fund
			 in the fiscal year.
					(c)Funds
			 supplemental to other fundsThe funds provided under this section
			 with respect to provision of services are in addition to, and not in
			 replacement of, funds made available under the programs referred to in
			 subsection (a) and shall be administered in accordance with the terms of such
			 programs.
					(d)Required reports
			 on health statusThe Secretary shall require each State receiving
			 funds under this section to submit annual reports to the Secretary on the
			 health status of the population and measurable objectives for improving the
			 health of the public in the State. Such reports shall include the
			 following:
						(1)A
			 comparison of the measures of the State and local public health system compared
			 to relevant objectives set forth in Healthy People 2000 or
			 subsequent national objectives set by the Secretary.
						(2)A
			 description of health status measures to be improved within the State (at the
			 State and local levels) through expanded public health functions and health
			 promotion and disease prevention programs.
						(3)Measurable
			 outcomes and process objectives for improving health status, and a report on
			 outcomes from the previous year.
						(4)Information
			 regarding how Federal funding has improved population-based prevention
			 activities and programs.
						(5)A
			 description of the core public health functions to be carried out at the local
			 level.
						(6)A
			 description of the relationship between the State’s public health system,
			 community-based health promotion and disease prevention providers, and the
			 State health security program.
						(e)Limitation on
			 fund transfersThe Board shall make no transfer of funds under
			 this section for any fiscal year for which the total appropriations for such
			 programs are less than the total amount appropriated for such programs in
			 fiscal year 2008.
					(f)Public health
			 formula grantsThe Secretary shall provide stable funds to States
			 through formula grants for the purpose of carrying out core public health
			 functions to monitor and protect the health of communities from communicable
			 diseases and exposure to toxic environmental pollutants, occupational hazards,
			 harmful products, and poor health outcomes. Such functions include the
			 following:
						(1)Data collection,
			 analysis, and assessment of public health data, vital statistics, and personal
			 health data to assess community health status and outcomes reporting. This
			 function includes the acquisition and installation of hardware and software,
			 and personnel training and technical assistance to operate and support
			 automated and integrated information systems.
						(2)Activities to
			 protect the environment and to assure the safety of housing, workplaces, food,
			 and water.
						(3)Investigation and
			 control of adverse health conditions, and threats to the health status of
			 individuals and the community. This function includes the identification and
			 control of outbreaks of infectious disease, patterns of chronic disease and
			 injury, and cooperative activities to reduce the levels of violence.
						(4)Health promotion
			 and disease prevention activities for which there is a significant need and a
			 high priority of the Public Health Service.
						(5)The provision of
			 public health laboratory services to complement private clinical laboratory
			 services, including—
							(A)screening tests
			 for metabolic diseases in newborns;
							(B)toxicology
			 assessments of blood lead levels and other environmental toxins;
							(C)tuberculosis and
			 other diseases requiring partner notification; and
							(D)testing for
			 infectious and food-borne diseases.
							(6)Training and
			 education for the public health professions.
						(7)Research on
			 effective and cost-effective public health practices. This function includes
			 the development, testing, evaluation, and publication of results of new
			 prevention and public health control interventions.
						(8)Integration and
			 coordination of the prevention programs and services of community-based
			 providers, local and State health departments, and other sectors of State and
			 local government that affect health.
						712.Set-aside for
			 primary health care delivery
					(a)Transfers to
			 Public Health ServiceFrom the amounts provided under subsection
			 (c), the Board shall make transfers from the American Health Security Trust
			 Fund to the Public Health Service for the program of primary care service
			 expansion grants under subpart V of part D of title III of the
			 Public Health Service Act (as added
			 by section 713 of this Act).
					(b)Range of
			 fundsThe amount of transfers under subsection (a) for any fiscal
			 year shall be an amount (specified by the Board each year) not less than
			 6/100 percent and not to exceed 1/10
			 percent of the amounts the Board estimates will be expended from the Trust Fund
			 in the fiscal year.
					(c)Funds
			 supplemental to other fundsThe funds provided under this section
			 with respect to provision of services are in addition to, and not in
			 replacement of, funds made available under the sections 329, 330, 340, 340A,
			 1001, and 2655 of the Public Health Service
			 Act. The Board shall make no transfer of funds under this section
			 for any fiscal year for which the total appropriations for such sections are
			 less than the total amount appropriated under such sections in fiscal year
			 2008.
					713.Primary care
			 service expansion grantsPart
			 D of title III of the Public Health Service
			 Act (42 U.S.C. 254b et seq.) is amended by adding at the end thereof
			 the following new subpart:
					
						XIPrimary care
				expansion
							340H.Expanding
				primary care delivery capacity in urban and rural areas
								(a)Grants for
				primary care centersFrom the amounts described in subsection
				(c), the American Health Security Standards Board shall make grants to public
				and nonprofit private entities for projects to plan and develop primary care
				centers which will serve medically underserved populations (as defined in
				section 330(b)(3)) in urban and rural areas and to deliver primary care
				services to such populations in such areas. The funds provided under such a
				grant may be used for the same purposes for which a grant may be made under
				subsection (c), (e), (f), (g), (h), or (i) of section 330.
								(b)Process of
				awarding grantsThe provisions of subsection (k)(1) of section
				330 shall apply to a grant under this section in the same manner as they apply
				to a grant under the corresponding subsection of such section. The provisions
				of subsection (r)(2)(A) of such section shall apply to grants for projects to
				plan and develop primary care centers under this section in the same manner as
				they apply to grants under such section.
								(c)Funding as
				set-aside from Trust FundFunds in the American Health Security
				Trust Fund (established under section 801 of the act) shall be available to
				carry out this section.
								(d)Primary care
				center definedIn this section, the term primary care
				center means—
									(1)a health center (as
				defined in section 330(a)(1));
									(2)an entity
				qualified to receive a grant under section 330, 1001, or 2651; or
									(3)a
				Federally-qualified health center (as defined in section 1905(l)(2)(B) of the
				Social Security
				Act).
									.
				CPrimary Care and
			 Outcomes Research
				721.Set-aside for
			 outcomes research
					(a)Grants for
			 outcomes researchThe Board shall make transfers from the
			 American Health Security Trust Fund to the Agency for Health Care Policy and
			 Research under title IX of the Public Health
			 Service Act for the purpose of carrying out activities under such
			 title. The Secretary shall assure that there is a special emphasis placed on
			 pediatric outcomes research.
					(b)Range of
			 fundsThe amount of transfers under subsection (a) for any fiscal
			 year shall be an amount (specified by the Board each year) not less than
			 1/100 percent and not to exceed 2/100
			 percent of the amounts the Board estimates will be expended from the Trust Fund
			 in the fiscal year.
					(c)Funds
			 supplemental to other fundsThe funds provided under this section
			 with respect to provision of services are in addition to, and not in
			 replacement of, funds made available to the Agency for Health Care Policy and
			 Research under 937 of the Public Health Service
			 Act. The Board shall make no transfer of funds under this section
			 for any fiscal year for which the total appropriations under such section are
			 less than the total amount appropriated under such section and title in fiscal
			 year 2008.
					(d)Conforming
			 amendmentSection 937(b) of the Public Health Service Act (42 U.S.C. 299c–6(b))
			 is amended by inserting after of the fiscal years 2001 through
			 2005 the following: and of fiscal year 2010 and each subsequent
			 year.
					722.Office of
			 Primary Care and Prevention Research
					(a)In
			 generalTitle IV of the Public
			 Health Service Act is amended—
						(1)by redesignating
			 parts G through I as parts H through J, respectively; and
						(2)by inserting after
			 part F the following new part:
							
								GResearch on
				primary care and prevention
									486E.Office of
				Primary Care and Prevention Research
										(a)EstablishmentThere
				is established within the Office of the Director of NIH an office to be known
				as the Office of Primary Care and Prevention Research (in this part referred to
				as the Office). The Office shall be headed by a director, who
				shall be appointed by the Director of NIH.
										(b)PurposeThe
				Director of the Office shall—
											(1)identify projects
				of research on primary care and prevention, for children as well as adults,
				that should be conducted or supported by the national research institutes, with
				particular emphasis on—
												(A)clinical patient
				care, with special emphasis on pediatric clinical care and diagnosis;
												(B)diagnostic
				effectiveness;
												(C)primary care
				education;
												(D)health and family
				planning services;
												(E)medical
				effectiveness outcomes of primary care procedures and interventions; and
												(F)the use of
				multidisciplinary teams of health care practitioners;
												(2)identify
				multidisciplinary research related to primary care and prevention that should
				be so conducted;
											(3)promote
				coordination and collaboration among entities conducting research identified
				under any of paragraphs (1) and (2);
											(4)encourage the
				conduct of such research by entities receiving funds from the national research
				institutes;
											(5)recommend an agenda
				for conducting and supporting such research;
											(6)promote the
				sufficient allocation of the resources of the national research institutes for
				conducting and supporting such research; and
											(7)prepare the report
				required in section 486G.
											(c)Primary care and
				prevention research definedFor purposes of this part, the term
				primary care and prevention research means research on improvement
				of the practice of family medicine, general internal medicine, and general
				pediatrics, and includes research relating to—
											(1)obstetrics and
				gynecology, dentistry, or mental health or substance abuse treatment when
				provided by a primary care physician or other primary care practitioner;
				and
											(2)primary care
				provided by multidisciplinary teams.
											486F.National data
				system and clearinghouse on primary care and prevention research
										(a)Data
				systemThe Director of NIH, in consultation with the Director of
				the Office, shall establish a data system for the collection, storage,
				analysis, retrieval, and dissemination of information regarding primary care
				and prevention research that is conducted or supported by the national research
				institutes. Information from the data system shall be available through
				information systems available to health care professionals and providers,
				researchers, and members of the public.
										(b)ClearinghouseThe
				Director of NIH, in consultation with the Director of the Office and with the
				National Library of Medicine, shall establish, maintain, and operate a program
				to provide, and encourage the use of, information on research and prevention
				activities of the national research institutes that relate to primary care and
				prevention research.
										486G.Biennial
				report
										(a)In
				generalWith respect to primary care and prevention research, the
				Director of the Office shall, not later than 1 year after the date of the
				enactment of this part, and biennially thereafter, prepare a report—
											(1)describing and
				evaluating the progress made during the preceding 2 fiscal years in research
				and treatment conducted or supported by the National Institutes of
				Health;
											(2)summarizing and
				analyzing expenditures made by the agencies of such Institutes (and by such
				Office) during the preceding 2 fiscal years; and
											(3)making such
				recommendations for legislative and administrative initiatives as the Director
				of the Office determines to be appropriate.
											(b)Inclusion in
				biennial report of Director of NIHThe Director of the Office
				shall submit each report prepared under subsection (a) to the Director of NIH
				for inclusion in the report submitted to the President and the Congress under
				section 403.
										486H.Authorization
				of appropriationsFor the
				Office of Primary Care and Prevention Research, there are authorized to be
				appropriated $150,000,000 for fiscal year 2010, $180,000,000 for fiscal year
				2011, and $216,000,000 for fiscal year
				2012.
									.
						(b)Requirement of
			 sufficient allocation of resources of InstitutesSection 402(b)
			 of the Public Health Service Act (42
			 U.S.C. 282(b)) is amended—
						(1)in paragraph (22),
			 by striking and after the semicolon at the end;
						(2)in paragraph (23),
			 by striking the period at the end and inserting ; and;
			 and
						(3)by inserting after
			 paragraph (23) the following new paragraph:
							
								(24)after
				consultation with the Director of the Office of Primary Care and Prevention
				Research, shall ensure that resources of the National Institutes of Health are
				sufficiently allocated for projects on primary care and prevention research
				that are identified under section
				486E(b).
								.
						DSchool-Related
			 Health Services
				731.Authorizations
			 of appropriations
					(a)Funding for
			 school-related health servicesFor the purpose of carrying out
			 this subtitle, there are authorized to be appropriated $100,000,000 for fiscal
			 year 2012, $275,000,000 for fiscal year 2013, $350,000,000 for fiscal year
			 2014, and $400,000,000 for each of the fiscal years 2015 and 2016.
					(b)Relation to
			 other fundsThe authorizations of appropriations established in
			 subsection (a) are in addition to any other authorizations of appropriations
			 that are available for the purpose described in such subsection.
					732.Eligibility for
			 development and operation grants
					(a)In
			 generalEntities eligible to apply for and receive grants under
			 section 734 or 735 are the following:
						(1)State health
			 agencies that apply on behalf of local community partnerships and other
			 communities in need of health services for school-aged children within the
			 State.
						(2)Local community
			 partnerships in States in which health agencies have not applied.
						(b)Local community
			 partnerships
						(1)In
			 generalA local community partnership under subsection (a)(2) is
			 an entity that, at a minimum, includes—
							(A)a local health
			 care provider with experience in delivering services to school-aged
			 children;
							(B)1 or more local
			 public schools; and
							(C)at least 1
			 community based organization located in the community to be served that has a
			 history of providing services to school-aged children in the community who are
			 at-risk.
							(2)ParticipationA
			 partnership described in paragraph (1) shall, to the maximum extent feasible,
			 involve broad based community participation from parents and adolescent
			 children to be served, health and social service providers, teachers and other
			 public school and school board personnel, development and service organizations
			 for adolescent children, and interested business leaders. Such participation
			 may be evidenced through an expanded partnership, or an advisory board to such
			 partnership.
						(c)Definitions
			 regarding childrenFor purposes of this subtitle:
						(1)The term
			 adolescent children means school-aged children who are
			 adolescents.
						(2)The term
			 school-aged children means individuals who are between the ages of
			 4 and 19 (inclusive).
						733.Preferences
					(a)In
			 generalIn making grants under sections 734 and 735, the
			 Secretary shall give preference to applicants whose communities to be served
			 show the most substantial level of need for such services among school-aged
			 children, as measured by indicators of community health including the
			 following:
						(1)High levels of
			 poverty.
						(2)The presence of a
			 medically underserved population.
						(3)The presence of a
			 health professional shortage area.
						(4)High rates of
			 indicators of health risk among school-aged children, including a high
			 proportion of such children receiving services through the Individuals with
			 Disabilities Education Act, adolescent pregnancy, sexually transmitted disease
			 (including infection with the human immunodeficiency virus), preventable
			 disease, communicable disease, intentional and unintentional injuries,
			 community and gang violence, unemployment among adolescent children, juvenile
			 justice involvement, and high rates of drug and alcohol exposure.
						(b)Linkage to
			 community health centersIn making grants under sections 734 and
			 735, the Secretary shall give preference to applicants that demonstrate a
			 linkage to community health centers.
					734.Grants for
			 development of projects
					(a)In
			 generalThe Secretary may make grants to State health agencies or
			 to local community partnerships to develop school health service sites.
					(b)Use of
			 fundsA project for which a grant may be made under subsection
			 (a) may include but not be limited to the cost of the following:
						(1)Planning for the
			 provision of school health services.
						(2)Recruitment,
			 compensation, and training of health and administrative staff.
						(3)The development of
			 agreements, and the acquisition and development of equipment and information
			 services, necessary to support information exchange between school health
			 service sites and health plans, health providers, and other entities authorized
			 to collect information under this Act.
						(4)Other activities
			 necessary to assume operational status.
						(c)Application for
			 grant
						(1)In
			 generalApplicants shall submit applications in a form and manner
			 prescribed by the Secretary.
						(2)Applications by
			 State health agencies
							(A)In the case of
			 applicants that are State health agencies, the application shall contain
			 assurances that the State health agency is applying for funds—
								(i)on
			 behalf of at least 1 local community partnership; and
								(ii)on
			 behalf of at least 1 other community identified by the State as in need of the
			 services funded under this subtitle but without a local community
			 partnership.
								(B)In the case of the
			 communities identified in applications submitted by State health agencies that
			 do not yet have local community partnerships (including the community
			 identified under subparagraph (A)(ii)), the State shall describe the steps that
			 will be taken to aid the communities in developing a local community
			 partnership.
							(C)A State applying
			 on behalf of local community partnerships and other communities may retain not
			 more than 10 percent of grants awarded under this subtitle for administrative
			 costs.
							(d)Contents of
			 applicationIn order to receive a grant under this section, an
			 applicant must include in the application the following information:
						(1)An assessment of
			 the need for school health services in the communities to be served, using the
			 latest available health data and health goals and objectives established by the
			 Secretary.
						(2)A
			 description of how the applicant will design the proposed school health
			 services to reach the maximum number of school-aged children who are at
			 risk.
						(3)An explanation of
			 how the applicant will integrate its services with those of other health and
			 social service programs within the community.
						(4)A
			 description of a quality assurance program which complies with standards that
			 the Secretary may prescribe.
						(e)Number of
			 grantsNot more than 1 planning grant may be made to a single
			 applicant. A planning grant may not exceed 2 years in duration.
					735.Grants for
			 operation of projects
					(a)In
			 generalThe Secretary may make grants to State health agencies or
			 to local community partnerships for the cost of operating school health service
			 sites.
					(b)Use of
			 grantThe costs for which a grant may be made under this section
			 include but are not limited to the following:
						(1)The cost of
			 furnishing health services that are not otherwise covered under this Act or by
			 any other public or private insurer.
						(2)The cost of
			 furnishing services whose purpose is to increase the capacity of individuals to
			 utilize available health services, including transportation, community and
			 patient outreach, patient education, translation services, and such other
			 services as the Secretary determines to be appropriate in carrying out such
			 purpose.
						(3)Training,
			 recruitment and compensation of health professionals and other staff.
						(4)Outreach services
			 to school-aged children who are at risk and to the parents of such
			 children.
						(5)Linkage of
			 individuals to health plans, community health services and social
			 services.
						(6)Other activities
			 deemed necessary by the Secretary.
						(c)Application for
			 grantApplicants shall submit applications in a form and manner
			 prescribed by the Secretary. In order to receive a grant under this section, an
			 applicant must include in the application the following information:
						(1)A
			 description of the services to be furnished by the applicant.
						(2)The amounts and
			 sources of funding that the applicant will expend, including estimates of the
			 amount of payments the applicant will receive from sources other than the
			 grant.
						(3)Such other
			 information as the Secretary determines to be appropriate.
						(d)Additional
			 contents of applicationIn order to receive a grant under this
			 section, an applicant must meet the following conditions:
						(1)The applicant
			 furnishes the following services:
							(A)Diagnosis and
			 treatment of simple illnesses and minor injuries.
							(B)Preventive health
			 services, including health screenings.
							(C)Services provided
			 for the purpose described in subsection (b)(2).
							(D)Referrals and
			 followups in situations involving illness or injury.
							(E)Health and social
			 services, counseling services, and necessary referrals, including referrals
			 regarding mental health and substance abuse.
							(F)Such other
			 services as the Secretary determines to be appropriate.
							(2)The applicant is a
			 participating provider in the State’s program for medical assistance under
			 title XIX of the Social Security
			 Act.
						(3)The applicant does
			 not impose charges on students or their families for services (including
			 collection of any cost-sharing for services under the comprehensive benefit
			 package that otherwise would be required).
						(4)The applicant has
			 reviewed and will periodically review the needs of the population served by the
			 applicant in order to ensure that its services are accessible to the maximum
			 number of school-aged children in the area, and that, to the maximum extent
			 possible, barriers to access to services of the applicant are removed
			 (including barriers resulting from the area’s physical characteristics, its
			 economic, social and cultural grouping, the health care utilization patterns of
			 such children, and available transportation).
						(5)In the case of an
			 applicant which serves a population that includes a substantial proportion of
			 individuals of limited English speaking ability, the applicant has developed a
			 plan to meet the needs of such population to the extent practicable in the
			 language and cultural context most appropriate to such individuals.
						(6)The applicant will
			 provide non-Federal contributions toward the cost of the project in an amount
			 determined by the Secretary.
						(7)The applicant will
			 operate a quality assurance program consistent with section 734(d).
						(e)Duration of
			 grantA grant under this section shall be for a period determined
			 by the Secretary.
					(f)ReportsA
			 recipient of funding under this section shall provide such reports and
			 information as are required in regulations of the Secretary.
					736.Federal
			 administrative costsOf the
			 amounts made available under section 731, the Secretary may reserve not more
			 than 5 percent for administrative expenses regarding this subtitle.
				737.DefinitionsFor purposes of this subtitle:
					(1)The term
			 adolescent children has the meaning given such term in section
			 732(c).
					(2)The term at
			 risk means at-risk with respect to health.
					(3)The term
			 community health center has the meaning given such term in section
			 330 of the Public Health Service
			 Act.
					(4)The term
			 health professional shortage area means a health professional
			 shortage area designated under section 332 of the
			 Public Health Service Act.
					(5)The term
			 medically underserved population has the meaning given such term
			 in section 330 of the Public Health Service
			 Act.
					(6)The term
			 school-aged children has the meaning given such term in section
			 732(c).
					VIIIFinancing
			 Provisions; American Health Security Trust Fund
			800.Amendment of
			 1986 code; Section 15 not to apply
				(a)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this title an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
				(b)Section 15 not
			 To applyThe amendments made by subtitle B shall not be treated
			 as a change in a rate of tax for purposes of section 15 of the Internal Revenue
			 Code of 1986.
				AAmerican Health
			 Security Trust Fund
				801.American Health
			 Security Trust Fund
					(a)In
			 generalThere is hereby created on the books of the Treasury of
			 the United States a trust fund to be known as the American Health Security
			 Trust Fund (in this section referred to as the Trust Fund). The
			 Trust Fund shall consist of such gifts and bequests as may be made and such
			 amounts as may be deposited in, or appropriated to, such Trust Fund as provided
			 in this Act.
					(b)Appropriations
			 into Trust Fund
						(1)TaxesThere
			 are hereby appropriated to the Trust Fund for each fiscal year (beginning with
			 fiscal year 2011), out of any moneys in the Treasury not otherwise
			 appropriated, amounts equivalent to 100 percent of the aggregate increase in
			 tax liabilities under the Internal Revenue Code of 1986 which is attributable
			 to the application of the amendments made by this title. The amounts
			 appropriated by the preceding sentence shall be transferred from time to time
			 (but not less frequently than monthly) from the general fund in the Treasury to
			 the Trust Fund, such amounts to be determined on the basis of estimates by the
			 Secretary of the Treasury of the taxes paid to or deposited into the Treasury;
			 and proper adjustments shall be made in amounts subsequently transferred to the
			 extent prior estimates were in excess of or were less than the amounts that
			 should have been so transferred.
						(2)Current program
			 receiptsNotwithstanding any other provision of law, there are
			 hereby appropriated to the Trust Fund for each fiscal year (beginning with
			 fiscal year 2011) the amounts that would otherwise have been appropriated to
			 carry out the following programs:
							(A)The medicare
			 program, under parts A, B, and D of title XVIII of the
			 Social Security Act (other than
			 amounts attributable to any premiums under such parts).
							(B)The medicaid
			 program, under State plans approved under title XIX of such Act.
							(C)The Federal
			 employees health benefit program, under chapter 89 of title 5, United States
			 Code.
							(D)The TRICARE
			 program (formerly known as the CHAMPUS program), under chapter 55 of title 10,
			 United States Code.
							(E)The maternal and
			 child health program (under title V of the Social
			 Security Act), vocational rehabilitation programs, programs for drug
			 abuse and mental health services under the Public Health Service Act, programs providing
			 general hospital or medical assistance, and any other Federal program
			 identified by the Board, in consultation with the Secretary of the Treasury, to
			 the extent the programs provide for payment for health services the payment of
			 which may be made under this Act.
							(c)Incorporation of
			 provisionsThe provisions of subsections (b) through (i) of
			 section 1817 of the Social Security
			 Act shall apply to the Trust Fund under this Act in the same manner
			 as they applied to the Federal Hospital Insurance Trust Fund under part A of
			 title XVIII of such Act, except that the American Health Security Standards
			 Board shall constitute the Board of Trustees of the Trust Fund.
					(d)Transfer of
			 fundsAny amounts remaining in the Federal Hospital Insurance
			 Trust Fund or the Federal Supplementary Medical Insurance Trust Fund after the
			 settlement of claims for payments under title XVIII have been completed, shall
			 be transferred into the American Health Security Trust Fund.
					BTaxes Based on
			 Income and Wages
				811.Payroll tax on
			 employers
					(a)In
			 generalSection 3111 (relating to tax on employers) is amended by
			 redesignating subsection (c) as subsection (d) and inserting after subsection
			 (b) the following new subsection:
						
							(c)Health
				careIn addition to other taxes, there is hereby imposed on every
				employer an excise tax, with respect to having individuals in his employ, equal
				to 8.7 percent of the wages (as defined in section 3121(a)) paid by him with
				respect to employment (as defined in section
				3121(b)).
							.
					(b)Self-employment
			 incomeSection 1401 (relating to rate of tax on self-employment
			 income) is amended by redesignating subsection (c) as subsection (d) and
			 inserting after subsection (b) the following new subsection:
						
							(c)Health
				careIn addition to other taxes, there shall be imposed for each
				taxable year, on the self-employment income of every individual, a tax equal to
				8.7 percent of the amount of the self-employment income for such taxable
				year.
							.
					(c)Comparable taxes
			 for railroad services
						(1)Tax on
			 employersSection 3221 is amended by redesignating subsection (c)
			 as subsections (d) and inserting after subsection (b) the following new
			 subsection:
							
								(c)Health
				careIn addition to other taxes, there is hereby imposed on every
				employer an excise tax, with respect to having individuals in his employ, equal
				to 8.7 percent of the compensation paid by such employer for services rendered
				to such
				employer.
								.
						(2)Tax on employee
			 representativesSection 3211 (relating to tax on employee
			 representatives) is amended by redesignating subsection (c) as subsection (d)
			 and inserting after subsection (b) the following new paragraph:
							
								(c)Health
				careIn addition to other taxes, there is hereby imposed on the
				income of each employee representative a tax equal to 8.7 percent of the
				compensation received during the calendar year by such employee representative
				for services rendered by such employee
				representative.
								.
						(3)No applicable
			 baseSubparagraph (A) of section 3231(e)(2) is amended by adding
			 at the end thereof the following new clause:
							
								(iv)Health care
				taxesClause (i) shall not apply to the taxes imposed by sections
				3221(c) and
				3211(c).
								.
						(4)Technical
			 amendment
							(A)Subsection (d) of
			 section 3211, as redesignated by paragraph (2), is amended by striking
			 and (b) and inserting , (b), and (c).
							(B)Subsection (d) of
			 section 3221, as redesignated by paragraph (1), is amended by striking
			 and (b) and inserting , (b), and (c).
							(d)Effective
			 dateThe amendments made by this section shall apply to
			 remuneration paid after December 31, 2010.
					812.Health care
			 income tax
					(a)General
			 ruleSubchapter A of chapter 1 (relating to determination of tax
			 liability) is amended by adding at the end thereof the following new
			 part:
						
							VIIIHealth care
				income tax on individuals
								
									Sec. 59B. Health care income
				  tax.
								
								59B.Health care
				income tax
									(a)Imposition of
				taxIn the case of an individual, there is hereby imposed a tax
				(in addition to any other tax imposed by this subtitle) equal to 2.2 percent of
				the taxable income of the taxpayer for the taxable year.
									(b)No credits
				against tax; no effect on minimum taxThe tax imposed by this
				section shall not be treated as a tax imposed by this chapter for purposes of
				determining—
										(1)the amount of any
				credit allowable under this chapter, or
										(2)the amount of the
				minimum tax imposed by section 55.
										(c)Special
				rules
										(1)Tax to be
				withheld, etcFor purposes of this title, the tax imposed by this
				section shall be treated as imposed by section 1.
										(2)Reimbursement of
				tax by employer not includible in gross incomeThe gross income
				of an employee shall not include any payment by his employer to reimburse the
				employee for the tax paid by the employee under this section.
										(3)Other
				rulesThe rules of section 59A(d) shall apply to the tax imposed
				by this
				section.
										.
					(b)Clerical
			 amendmentThe table of parts for subchapter A of chapter 1 is
			 amended by adding at the end the following new item:
						
							
								Part VIII. Health Care Income Tax on
				Individuals
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
					IXConforming
			 Amendments to the Employee Retirement Income
			 Security Act of 1974
			901.ERISA
			 inapplicable to health coverage arrangements under State health security
			 programsSection 4 of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1003) is amended—
				(1)in subsection (a),
			 by striking (b) or (c) and inserting (b), (c), or
			 (d); and
				(2)by adding at the
			 end the following new subsection:
					
						(d)The provisions of
				this title shall not apply to any arrangement forming a part of a State health
				security program established pursuant to section 101(b) of the
				American Health Security Act of
				2009.
						.
				902.Exemption of
			 State health security programs from ERISA preemptionSection 514(b) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1144(b)) (as amended by sections 904(b)(3)(B) and
			 1002(b) of this Act) is amended by adding at the end the following new
			 paragraph:
				
					(8)Subsection (a) of this section shall
				not apply to State health security programs established pursuant to section
				101(b) of the American Health Security Act of
				2009.
					.
			903.Prohibition of
			 employee benefits duplicative of benefits under State health security programs;
			 coordination in case of workers’ compensation
				(a)In
			 generalPart 5 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 is amended by adding at the end the following new
			 section:
					
						519.Prohibition of employee benefits duplicative of State health
		  security program benefits; coordination in case of workers’
		  compensation(a)Subject to subsection
				(b), no employee benefit plan may provide benefits which duplicate payment for
				any items or services for which payment may be made under a State health
				security program established pursuant to section 101(b) of the
				American Health Security Act of
				2009.
							(b)(1)Each workers compensation
				carrier that is liable for payment for workers compensation services furnished
				in a State shall reimburse the State health security plan for the State in
				which the services are furnished for the cost of such services.
								(2)In this subsection:
									(A)The term workers compensation
				carrier means an insurance company that underwrites workers compensation
				medical benefits with respect to 1 or more employers and includes an employer
				or fund that is financially at risk for the provision of workers compensation
				medical benefits.
									(B)The term workers compensation
				medical benefits means, with respect to an enrollee who is an employee
				subject to the workers compensation laws of a State, the comprehensive medical
				benefits for work-related injuries and illnesses provided for under such laws
				with respect to such an employee.
									(C)The term workers compensation
				services means items and services included in workers compensation
				medical benefits and includes items and services (including rehabilitation
				services and long-term-care services) commonly used for treatment of
				work-related injuries and
				illnesses.
									.
				(b)Conforming
			 amendmentSection 4(b) of such Act (29 U.S.C. 1003(b)) is amended
			 by adding at the end the following: Paragraph (3) shall apply subject to
			 section 519(b) (relating to reimbursement of State health security plans by
			 workers compensation carriers)..
				(c)Clerical
			 amendmentThe table of contents in section 1 of such Act is
			 amended by inserting after the item relating to section 518 the following new
			 items:
					
						
							Sec. 519. Prohibition of employee benefits
				duplicative of state health security program benefits; coordination in case of
				workers’
				compensation.
						
						.
				904.Repeal of
			 continuation coverage requirements under ERISA and certain other requirements
			 relating to group health plans
				(a)In
			 generalPart 6 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1161 et seq.) is repealed.
				(b)Conforming
			 amendments
					(1)Section 502(a) of
			 such Act (29 U.S.C. 1132(a)) is amended—
						(A)by striking
			 paragraph (7); and
						(B)by redesignating
			 paragraphs (8), (9), and (10) as paragraphs (7), (8), and (9),
			 respectively.
						(2)Section 502(c)(1)
			 of such Act (29 U.S.C. 1132(c)(1)) is amended by striking paragraph (1)
			 or (4) of section 606,.
					(3)Section 514(b) of
			 such Act (29 U.S.C. 1144(b)) is amended—
						(A)in paragraph (7),
			 by striking section 206(d)(3)(B)(i)), and all that follows and
			 inserting section 206(d)(3)(B)(i)).; and
						(B)by striking
			 paragraph (8).
						(4)The table of
			 contents in section 1 of the Employee
			 Retirement Income Security Act of 1974 is amended by striking the
			 items relating to part 6 of subtitle B of title I of such Act.
					905.Effective date
			 of titleThe amendments made
			 by this title shall take effect January 1, 2012.
			XAdditional
			 Conforming Amendments
			1001.Repeal of
			 certain provisions in Internal Revenue Code of 1986The provisions of titles III and IV of the
			 Health Insurance Portability and Accountability
			 Act of 1996, other than subtitles D and H of title III and section
			 342, are repealed and the provisions of law that were amended or repealed by
			 such provisions are hereby restored as if such provisions had not been
			 enacted.
			1002.Repeal of
			 certain provisions in the Employee Retirement
			 Income Security Act of 1974
				(a)In
			 generalPart 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 is repealed and the items relating to such part in the table of
			 contents in section 1 of such Act are repealed.
				(b)Conforming
			 amendmentSection 514(b) of such Act (29 U.S.C. 1144(b)) is
			 amended by striking paragraph (9).
				1003.Repeal of
			 certain provisions in the Public Health Service
			 Act and related provisions
				(a)In
			 generalTitles XXII and XXVII of the
			 Public Health Service Act are
			 repealed.
				(b)Additional
			 amendments
					(1)Section 1301(b) of
			 such Act (42 U.S.C. 300e(b)) is amended by striking paragraph (6).
					(2)Sections 104 and
			 191 of the Health Insurance Portability and
			 Accountability Act of 1996 are repealed.
					1004.Effective date
			 of titleThe amendments made
			 by this title shall take effect January 1, 2013.
			
